Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 1 of 108 PageID #: 2034




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   ETHANOL BOOSTING SYSTEMS,
   LLC, and MASSACHUSETTS
   INSTITUTE OF                             Civil Action No. 20-cv-706-CFC-JLH
   TECHNOLOGY
                                            JURY TRIAL DEMANDED
                        Plaintiffs,

                 v.

   FORD MOTOR COMPANY

                        Defendant.


                           JOINT CLAIM CONSTRUCTION BRIEF



   Dated: February 17, 2021

   Brian E. Farnan (Bar No. 4089)            Rodger D. Smith II (#3778)
   Michael J. Farnan (Bar No. 5165)          Michael J. Flynn (#5333)
   FARNAN LLP                                MORRIS, NICHOLS, ARSHT &
   919 N. Market St., 12th Floor             TUNNELL LLP
   Wilmington, DE 19801                      1201 North Market Street
   (302) 777-0300                            P.O. Box 1347
   (302) 777-0301 (Fax)                      Wilmington, DE 19899
   bfarnan@farnanlaw.com                     (302) 658-9200
   mfarnan@farnanlaw.com                     rsmith@mnat.com
                                             mflynn@mnat.com
   Of Counsel:
                                             OF COUNSEL:
   Matthew R. Berry
   Andres C. Healy                           Michael S. Connor
   Steven M. Seigel                          ALSTON & BIRD LLP
   SUSMAN GODFREY L.L.P.                     Bank of America Plaza
   1201 Third Ave, Suite 3800                101 South Tryon Street
   Seattle, Washington 98101                 Charlotte, NC 28280

                                        i
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 2 of 108 PageID #: 2035




   (206) 516-3880                             (704) 444-1022
   (206) 516-3883
   mberry@susmangodfrey.com                   Natalie C. Clayton
   ahealy@susmangodfrey.com                   Andrew J. Ligotti
   sseigel@susmangodfrey.com                  Katie Burkhart
                                              ALSTON & BIRD LLP
   William D. O’Connell                       90 Park Avenue, 15th Floor
   SUSMAN GODFREY LLP                         New York, NY 10016
   1301 Ave. of the Americas,                 (212) 210-9573
   32nd Fl.
   New York, New York 10019-6023              Brian Hill
   (212) 336-8330                             ALSTON & BIRD LLP
   (212) 336-8341                             950 F Street NW
   boconnell@susmangodfrey.com                Washington, DC 20004
                                              (202) 239-3733
   Attorneys for Plaintiffs
                                             Attorneys for Defendant




                                        ii
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 3 of 108 PageID #: 2036




                                  TABLE OF CONTENTS

  I.     BACKGROUND ............................................................................................ 3
                          Plaintiffs’ Opening Statement.................................................. 3

                          a)       Relationship to the Ford I Patents .................................... 4

                          b)       The Crux of This Case ...................................................... 5

                          c)       The Patented Invention ..................................................... 8

                          Ford’s Answering Statement.................................................. 13

                          Plaintiffs’ Reply Statement .................................................... 15

                          Ford’s Sur-Reply Statement .................................................. 21

  II.    AGREED-UPON CONSTRUCTIONS ..................................................... 22

  III.   DISPUTED CLAIM CONSTRUCTIONS ................................................ 26
         A.      “directly injected fuel” (and variants thereof) [’965:
                 Claims 1, 6, 14, 17, 19, 21; ’760: Claims 1, 13, 21, 29; ’580:
                 Claims 1, 6, 13, 23] ............................................................................. 26

                          Plaintiffs’ Opening Position ................................................... 26

                          a)       The Bromberg Patents Disclose Embodiments
                                   That Use the Same Fuel for Both Direct and Port
                                   Injection. ......................................................................... 27

                          b)       The Bromberg Patents Disclose Embodiments
                                   That Direct Inject Only Gasoline. .................................. 29

                          Defendant’s Answering Position............................................ 32

                          a)       The Language of the Claims Supports Ford’s
                                   Construction .................................................................... 34

                          b)       The Specification Supports Ford’s Construction ........... 34

                          c)       EBS Disclaimed Single-Fuel Engines in the
                                   Prosecution History ........................................................ 38

                                                         iii
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 4 of 108 PageID #: 2037




                    d)      EBS Mischaracterizes Statements in the
                            Specification and the Claims .......................................... 40

                    e)      Ford’s Previous Statements do not Warrant
                            Rejecting Ford’s Construction ........................................ 43

                    Plaintiffs’ Reply Position ........................................................ 45

                    a)      Ford’s “Different Fuels” Requirement Is Wrong.
                            ........................................................................................ 46

                            (1)       Ford Identifies Nothing in the
                                      Specification to Support Its “Different
                                      Fuels” Requirement. ............................................ 46

                            (2)       The    Bromberg      Patents       Disclose
                                      Embodiments That Use the Same Fuel for
                                      Both Direct and Port Injection. ............................ 46

                    b)      Ford’s “Not Gasoline” Requirement is Also
                            Wrong. ............................................................................ 51

                            (1)       The Claims Contradict Ford’s “Not
                                      Gasoline” Requirement. ....................................... 51

                            (2)       The Specification Contradicts Ford’s
                                      “Not Gasoline” Requirement. .............................. 53

                    c)      Ford’s Prosecution History Argument Fails. .................. 57

              4.    Defendant’s Sur-Reply Position ............................................ 60

                    a)      The Specification and Claim Language Support
                            Ford’s Construction ........................................................ 60

                            (1)       “Different Fuels” ................................................. 60

                            (2)       “Not Gasoline” .................................................... 63

                    b)      EBS’s “Plain and Ordinary Meaning”
                            Construction would Divorce the Claims from the
                            Specification ................................................................... 67

                    c)      EBS Disclaimed Single-Fuel Engines ............................ 67

                                                   iv
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 5 of 108 PageID #: 2038




        B.    “increases knock suppression by evaporative cooling”
              [’965: Claims 1, 14, 17, 19] ................................................................ 69

              1.      Plaintiffs’ Opening Position ................................................... 69

              2.      Defendant’s Answering Position............................................ 70

              3.      Plaintiffs’ Reply Position ........................................................ 72

              4.      Defendant’s Sur-Reply Position ............................................ 73

        C.    [where open loop control is] “used during transients in
              engine load” [’965: Claims 1, 14, 19] / [wherein the fuel
              management system is configured to use open loop control
              during] “transients in torque” [’760: Claim 25] ............................. 73

              1.      Plaintiffs’ Opening Position ................................................... 73

              2.      Defendant’s Answering Position............................................ 74

              3.      Plaintiffs’ Reply Position ........................................................ 76

              4.      Defendant’s Sur-Reply Position ............................................ 77

        D.    “fuel from the first fueling system is introduced when the
              engine torque is above a selected value” [’965: Claim 4] /
              “selected value of torque at which the first fueling system
              is also employed” [’965: Claim 12] ................................................... 77

              1.      Plaintiffs’ Opening Position ................................................... 77

              2.      Defendant’s Answering Position............................................ 78

              3.      Plaintiffs’ Reply Position ........................................................ 81

              4.      Defendant’s Sur-Reply Position ............................................ 82

        E.    “end gas” [’760: Claim 18, 20] .......................................................... 82

              1.      Plaintiffs’ Opening Position ................................................... 82

              2.      Defendant’s Answering Position............................................ 83

              3.      Plaintiffs’ Reply Position ........................................................ 86


                                                    v
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 6 of 108 PageID #: 2039




              4.     Defendant’s Sur-Reply Position ............................................ 86

        F.    “spark ignition engine” [’965: Claim 1, 14, 17, 19; ’580:
              Claims 1, 13, 23; ’760: Claims 1, 13, 21, 29] ..................................... 86

              1.     Plaintiffs’ Opening Position ................................................... 86

              2.     Defendant’s Answering Position............................................ 88

              3.     Plaintiffs’ Reply Position ........................................................ 92

              4.     Defendant’s Sur-Reply Position ............................................ 93




                                                 vi
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 7 of 108 PageID #: 2040




                                     TABLE OF AUTHORITIES

  Cases                                                                                               Page(s)

  ADE Corp. v. KLA-Tencor Corp.,
    252 F. Supp. 2d 40 (D. Del. 2003)...................................................................... 85

  Advanced Cardiovascular Sys., Inc. v. Medtronic, Inc.,
    265 F.3d 1294 (Fed. Cir. 2001) ..............................................................58, 59, 67

  Allen Eng’g Corp. v. Bartell Indus., Inc.,
     299 F.3d 1336 (Fed. Cir. 2002) .......................................................................... 89

  Amgen Inc. v. Mylan, Inc.,
    No. 2:17-cv-01235, 2018 WL 6061213 (W.D. Pa. Nov. 20, 2018) ................... 81

  Andersen Corp. v. Fiber Composites, LLC,
    474 F.3d 1361 (Fed. Cir. 2007) .......................................................................... 38

  Avid Tech., Inc. v. Harmonic, Inc.,
     812 F.3d 1040 (Fed. Cir. 2016) .......................................................................... 58

  Baxalta Inc. v. Genentech, Inc.,
    972 F.3d 1341 (Fed. Cir. 2020) .......................................................................... 53

  Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
     616 F.3d 1249 (Fed. Cir. 2010) .......................................................................... 34

  Bell Atl. Network Servs. v. Covad Commc’ns Grp.,
     262 F.3d 1258 (Fed. Cir. 2001) .......................................................................... 35

  Biogen Idec, Inc. v. GlaxoSmithKline LLC,
     713 F.3d 1090 (Fed. Cir. 2013) .......................................................................... 39

  Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
    289 F.3d 801 (Fed. Cir. 2002) ............................................................................ 89

  CCS Fitness, Inc. v. Brunswick Corp.,
    288 F.3d 1359 (Fed. Cir. 2002) .......................................................................... 79

  Chef Am., Inc. v. Lamb Weston, Inc.,
    358 F.3d 1371 (Fed. Cir. 2004) .......................................................................... 77



                                                        iv
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 8 of 108 PageID #: 2041




  Colgate-Palmolive Co. v. Ranir L.L.C.,
    2007 WL 2225888 (D. Del. July 31, 2007) ........................................................ 76

  Cont’l Circuits LLC v. Intel Corp.,
    915 F.3d 788 (Fed. Cir. 2019) ...................................................................... 26, 57

  CVI/Beta Ventures, Inc. v. Tura LP,
    112 F.3d 1146 (Fed. Cir. 1997) .......................................................................... 75

  E.I. du Pont de Nemours & Co. v. Unifrax I LLC,
     921 F.3d 1060 (Fed. Cir. 2019) .......................................................................... 67

  Edwards Lifesciences LLC v. Cook Inc.,
    582 F.3d 1322 (Fed. Cir. 2009) .......................................................................... 74

  Ethanol Boosting Systems, LLC v. Ford Motor Company,
     831 F. App’x 505 (Fed. Cir. 2020) ...............................................................32, 33

  Genentech, Inc. v. Amgen Inc.,
    2019 WL 2493446 (D. Del. June 14, 2019) ...........................................28, 52, 91

  Genentech, Inc. v. Amgen Inc.,
    2019 WL 2502932 (D. Del. June 17, 2019) ................................................87, 91

  Georgetown Rail Equip. Co. v. Holland L.P,
    867 F.3d 1229 (Fed. Cir. 2017) .......................................................................... 89

  Gillette Co. v. Energizer Holdings, Inc.,
     405 F.3d 1367 (Fed. Cir. 2005) ..............................................................18, 50, 62

  Hewlett-Packard Co. v. Bausch & Lomb Inc.,
    909 F.2d 1464 (Fed. Cir. 1990) .......................................................................... 71

  Hockerson-Halberstadt, Inc. v. Avia Grp. Int’l,
    222 F.3d 951 (Fed. Cir. 2000) ............................................................................ 75

  Honeywell Int’l, Inc. v. ITT Indus., Inc.,
    452 F.3d 1312 (Fed. Cir. 2006) .......................................................................... 35

  Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A. De C.V.,
    865 F.3d 1348 (Fed. Cir. 2017) .......................................................................... 70




                                                        v
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 9 of 108 PageID #: 2042




  Huber Engineered Woods LLC v. Louisiana-Pacific Corp.,
    2020 WL 5132922 (D. Del. Aug. 31, 2020) .................................................90, 91

  K–2 Corp. v. Salomon S.A.,
    191 F.3d 1356 (Fed. Cir. 1999) .......................................................................... 77

  Liebel-Flarsheim Co. v. Medrad, Inc.,
     358 F.3d 898 (Fed. Cir. 2004) ............................................................................ 66

  Limelight Networks, Inc. v. Akamai Techs., Inc.,
     572 U.S. 915 (2014) ......................................................................................69, 72

  Linear Tech. Corp. v. ITC,
     566 F.3d 1049 (Fed. Cir. 2009) .......................................................................... 58

  Mark I Marketing Corp. v. R.R. Donnelley & Sons Co.,
    66 F.3d 285 (Fed. Cir. 1995) .............................................................................. 39

  McRO, Inc. v. Bandai Namco Games Am., Inc.,
    959 F.3d 1091 (Fed. Cir. 2020) .......................................................................... 33

  Microchip Tech. Inc. v. Aptiv Servs. US, LLC,
    2019 WL 2502417 (D. Del. June 17, 2019) .................................................91, 93

  N. Am. Container v. Plastipak Packaging, Inc.,
     415 F.3d 1335 (Fed. Cir. 2005) .......................................................................... 39

  Nobel Biocare Servs. AG v. Instradent USA, Inc.,
    903 F.3d 1365 (Fed. Cir. 2018) .................................................................... 28, 48

  Nokia Sols. & Networks US LLC v. Huawei Techs. Co.,
    2017 WL 2226413 (E.D. Tex. May 19, 2017) .............................................78, 79

  Northrop Grumman Corp. v. Intel Corp.,
    325 F.3d 1346 (Fed. Cir. 2003) ........................................................48, 55, 65, 66

  Omega Eng’g, Inc. v. Raytek Corp.,
    334 F.3d 1314 (Fed. Cir. 2003) .......................................................................... 67

  On Demand Mach. Corp. v. Ingram Indus., Inc.,
    442 F.3d 1331 (Fed. Cir. 2006) .................................................................... 35, 60




                                                          vi
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 10 of 108 PageID #: 2043




   One-E-Way, Inc. v. ITC,
     859 F.3d 1059 (Fed. Cir. 2017) .......................................................................... 64

   Openwave Sys. v. Apple Inc.,
     808 F.3d 509 (Fed. Cir. 2015) ............................................................................ 36

   Ormco Corp. v. Align Tech., Inc.,
     498 F.3d 1307 (Fed. Cir. 2007) .......................................................................... 68

   Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc.,
      520 F.3d 1358 (Fed. Cir. 2008) .......................................................................... 52

   Pacing Techs., LLC v. Garmin Int’l, Inc.,
     778 F.3d 1021 (Fed. Cir. 2015) .......................................................................... 90

   ParkerVision, Inc. v. Qualcomm Inc.,
     903 F.3d 1354 (Fed. Cir. 2018) .................................................................... 55, 65

   Persion Pharms. LLC v. Alvogen Malta Operations LTD.,
      945 F.3d 1184 (Fed. Cir. 2019) .................................................................... 70, 72

   Phillips v. AWH Corp.,
      415 F.3d 1303 (Fed. Cir. 2005) ..............................................................76, 84, 85

   Presidio Components, Inc. v. AVX Corp.,
      825 F. App’x 909 (Fed. Cir. 2020) ..................................................................... 46

   Profectus Tech. LLC v. Huawei Techs. Co.,
      823 F.3d 1375 (Fed. Cir. 2016) .................................................................... 61, 85

   Proveris Sci. Corp. v. Innovasystems, Inc.,
      739 F.3d 1367 (Fed. Cir. 2014) .......................................................................... 86

   Saffran v. Johnson & Johnson,
      712 F.3d 549 (Fed. Cir. 2013) ............................................................................ 39

   In re Schreiber,
       128 F.3d 1473 (Fed. Cir. 1997) .......................................................................... 71

   Sextant Avionique, S.A. v. Analog Devices, Inc.,
      172 F.3d 817 (Fed. Cir. 1999) ............................................................................ 85




                                                         vii
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 11 of 108 PageID #: 2044




   Source Vagabond Sys. Ltd. v. Hydrapak, Inc.,
      753 F.3d 1291 (Fed. Cir. 2014) .......................................................................... 45

   Sprint Commc’ns Co. L.P. v. Cequel Commc’ns, LLC,
      2020 WL 3048175 (D. Del. June 8, 2020) ......................................................... 26

   Symantec Corp. v. Computer Assocs. Int’l, Inc.,
     522 F.3d 1279 (Fed. Cir. 2008) .......................................................................... 93

   Tabletop Media, LLC v. AMI Entm’t Network, LLC,
     2018 WL 2949467 (D. Del. June 13, 2018) ....................................................... 71

   Techtronic Indus. Co. v. ITC,
      944 F.3d 901 (Fed. Cir. 2019) ............................................................................ 37

   TomTom, Inc. v. Adolph,
     790 F.3d 1315 (Fed. Cir. 2015) .......................................................................... 94

   TQ Delta, LLC v. 2wire, Inc.,
     2018 WL 4062617 (D. Del. Aug. 24, 2018) .................................................90, 93

   Trading Techs. Int’l, Inc. v. Open E Cry, LLC,
      728 F.3d 1309 (Fed. 2013)......................................................................19, 22, 46

   TriStrata, Inc. v. Microsoft Corp.,
      594 F. App’x 653 (Fed. Cir. 2014) ..................................................................... 83

   Trs. of Columbia Univ. v. Symantec Corp.,
      811 F.3d 1359 (Fed. Cir. 2016) .......................................................................... 84

   UltimatePointer, L.L.C. v. Nintendo Co.,
      816 F.3d 816 (Fed. Cir. 2016) ............................................................................ 35

   Verizon Servs. Corp. v. Vonage Holdings Corp.,
      503 F.3d 1295 (Fed. Cir. 2007) .......................................................................... 16

   Vitronics Corp. v. Conceptronic, Inc.,
      90 F.3d 1576 (Fed. Cir. 1996) ...................................................................... 33, 84

   Wang Labs., Inc. v. AOL, Inc.,
     197 F.3d 1377 (Fed. Cir. 1999) .................................................................... 39, 67




                                                        viii
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 12 of 108 PageID #: 2045




   Zimmer Surgical, Inc. v. Stryker Corp.,
      2018 WL 3038515 (D. Del. June 19, 2018) ...........................................90, 91, 93

   Statutes
   35 U.S.C. § 112 ........................................................................................................ 75




                                                               ix
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 13 of 108 PageID #: 2046




          Pursuant to Paragraph 16 of the Court’s Scheduling Order (D.I. 15), Plaintiffs

   Ethanol Boosting Systems, LLC and the Massachusetts Institute of Technology and

   Defendant Ford Motor Company (collectively, “the Parties”) file this Joint Claim

   Construction Brief setting forth each side’s position on the six groups of

   terms/phrases that Ford has identified for construction.

          The Parties also submit a separate Joint Appendix with text-searchable

   PDFs of each of the following documents:

    Ex.    Document Description
    1.    U.S. Patent Application No. 11/100,026 (the “’026 App.)
    2.    U.S. Patent Application No. 10/991,774 (the “’774 App.)
    3.    U.S. Patent No. 9,708,965
    4.    U.S. Patent No. 10619580
    5.    U.S. Patent No. 10781760
    6.    ’026 App. File History
    7.    ’774 App. File History
    8.    Ford I Ford IPR Petition, ’166 Patent (Oct. 16, 2019)
    9.    Ford I Markman Hearing Transcript (Jan. 8, 2020)
    10.   Ford I Ford Invalidity Contentions (Aug. 30, 2020)
    11.   John Heywood, INTERNAL COMBUSTION ENGINE FUNDAMENTALS (1998)
    12.   U.S. Patent No. 7,370,634 to Ford
    13.   Ford I – D.I. 110-11, Car & Driver Article RE: Port & Direct Injection
    14.   Email with Ford (2020-12-04)
    15.   U.S. Patent No. 9,708,972 to Ford
    16.   U.S. Patent No. 6,820,599 to Ford
    17.   Declaration of Gregory Shaver (Dec. 21, 2020)
    18.   U.S. Patent No. 9,476,375 to Ford
    19.   Ford I Ford Markman Slides
    20.   U.S. Patent No. 8,833,058 to Ford
    21.   U.S. Patent No. 8,166,952 to Ford
    22.   C.F. Taylor et al., THE INTERNAL COMBUSTION ENGINE (1962)

                                             1
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 14 of 108 PageID #: 2047




    23.   Plaintiffs’ First Amended Infringement Contentions
    24.   EBS Suppl. Interrogatory No. 1, 15 Responses
    25.   ’157 App. File History
    26.   U.S. Patent No. 8,069,839
    27.   U.S. Patent No. 7,225,787
    28.   Transcript of the Deposition of Mr. Neil E. Hannemann, August 12, 2020,
          IPR2019-01399
    29.   ’125 App. File History
    30.   D.I. 109 Joint Claim Construction Opening Brief
    31.   ’100 App. File History
    32.   Clark Decl. to Ford IPR2020-00010 (166 Patent)
    33.   2019-11-25 EBS Order
    34.   Pulkrabek, ENGINEERING FUNDAMENTALS OF THE INTERNAL COMBUSTION
          ENGINE (1997)
    35.   Supplemental Declaration of Gregory Shaver (Jan. 26, 2021)




                                           2
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 15 of 108 PageID #: 2048




   I.       BACKGROUND

                     Plaintiffs’ Opening Statement

            Plaintiffs assert three patents in this action: U.S. Patent Nos. 9,708,965 (the

   “’965 Patent”), 10,619,580 (the “’580 Patent”), and 10,781,760 (the “’760 Patent”)

   (collectively, the “Bromberg Patents”). Each patent expressly discloses exactly what

   Ford argued was missing in the prior action (“Ford I”): an engine (1) where the same

   fuel is both direct injected and port injected and (2) gasoline alone is direct injected.

          Indeed, in Ford I and its related IPR proceedings, Ford itself argued that the

   specification each Bromberg Patent includes (the “Bromberg Specification”) was

   different from the Ford I specification, and that the inventors had amended the

   Ford I specification specifically “to provide written description support for these

   single fuel claims,” including to recite using “gasoline direct injection (GDI),

   while at the same time port-fuel injecting a fraction of the gasoline.” Ex. 8 (’166

   IPR Petition) at 10-11 n.10.1 In short, Ford argued that the Bromberg Specification

   discloses exactly what this Court found the Ford I patents did not: embodiments in

   which the same fuel (including gasoline) is both direct and port injected. Having

   convinced the Court of its position in Ford I, however, Ford now reverses course

   and asks this Court to construe the Bromberg Patents to exclude the very




   1
       Unless otherwise noted, all emphasis in this brief has been added.
                                               3
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 16 of 108 PageID #: 2049




   embodiments Ford previously said the Bromberg Specification disclosed. The Court

   should reject Ford’s arguments.

                       a)     Relationship to the Ford I Patents

        In Ford I, Plaintiffs asserted four different patents (the Ford I patents) against

   Ford. As depicted below, the Ford I patents continued directly from the ’774

   Application and shared a common specification.




        In contrast, the Bromberg Patents continue from U.S. Patent Application No.

   11/100,026 (the “’026 Application”) (attached as Exhibit 1), which continues-in-part

   from the ’774 Application and thus contains a different specification.2




   2
     For ease of reference, Plaintiffs’ citations to the specification include citations to
   both the’026 Application (“Bromberg Specification”) (Ex. 2) and parallel citations
   to the corresponding column and line numbers of the ’965 Patent (Ex. 3).
                                              4
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 17 of 108 PageID #: 2050




                       b)    The Crux of This Case

        In Ford I, this Court concluded that the specification in the Ford I patents did

   not disclose the direct injection of gasoline alone. Ex. 9 (Ford I Markman Tr.) at

   19:13-20:11. The Court thus construed the “fuel that is directly injected” terms at

   issue in Ford I to require “a fuel [1] that contains an anti-knock agent that is not

   gasoline, and [2] that is different from the fuel used for port injection/in the second

   fueling system.” Ford I, D.I. 140 at 1-2.3

        Ford now argues that these same two Ford I limitations should be applied to

   the Bromberg Patents. For at least three reasons, Ford is wrong.

        First, the Court should not apply either Ford I limitation because the Bromberg

   Specification contains the exact disclosures that this Court found absent in Ford I:

   embodiments that direct and port inject the same fuel. As the Bromberg

   Specification explains:

                In order to obtain the highest possible octane enhancement
                while still maintaining combustion stability, it may be useful
                for 100% of the fuel to come from ethanol with a fraction
                being port injected, as an alternative to a small fraction of the
                port-fueled gasoline.

   Ex. 1 at 4:6-8; Ex. 3 (’965 Patent) at 3:22-26.




   3
    The Court’s construction was affirmed by the Federal Circuit on December 11,
   2020.
                                                5
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 18 of 108 PageID #: 2051




         Further, notwithstanding the fact that ethanol embodiments are preferred from

   a pure knock-prevention perspective, the Bromberg Specification recognizes that

   there are drawbacks to using ethanol, including its “availability and cost.” Id. at

   19:16-19. The Bromberg Specification thus discloses that it may be advantageous to

   direct and port inject gasoline alone—explaining that such dual-injection of gasoline

   allows an engine to realize a “cooling effect” that allows it to operate at “higher loads

   and higher torques” than engines fueled only by port injection of gasoline:

                [I]n some cases a means of operating the vehicle at higher
                loads would be desired. This could be accomplished by using
                gasoline in the ethanol system with gasoline direct injection
                (GDI), while at the same time port-fuel injecting a fraction
                of the gasoline.

   Ex. 1 at 17:5-8; Ex. 3 (’965 Patent) at 12:24-28.

         Second, the Court should not apply either Ford I limitation here because the

   Bromberg claims expressly recite the direct and port injection of the same fuel,

   including gasoline. For example, Claims 12, 14, 21, and 31 of the ’580 Patent recite:

                The fuel management system of claim 1[/13], wherein the fuel
                management system is configured to introduce gasoline into
                the engine by the first fueling system and by the second
                fueling system.

   Ex. 4 at 18:7-10, 19:15-18. Claims 11, 20, 28, and 33 of the ’760 Patent do the

   same—explaining the “the first [direct] fueling system is configured to introduce

   gasoline into the spark ignition engine and the second [port] fueling system is

   configured to introduce gasoline into the spark ignition engine.” Ex. 5 at 18-22.
                                              6
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 19 of 108 PageID #: 2052




         Finally, third, the Court should not apply the same construction because Ford

   itself has confirmed that the Bromberg Patents disclose these same-fuel and

   gasoline-only embodiments. Ford repeatedly represented in its August 30, 2019

   Ford I invalidity contentions and in its October 16, 2019 Ford I IPR petitions that

   the Bromberg Specification discloses both same-fuel and gasoline-only

   embodiments. And these were not one-off statements. Ford conceded more than 50

   times in its Ford I district court invalidity contentions and IPR petitions that the

   Bromberg Specification disclosed same-fuel and gasoline-only embodiments. Ex. 10

   (Ford I Contentions) (concessions highlighted); Ex. 8 (’166 IPR Petition) (same).

         For example, Ford told the PTAB that the Bromberg Specification discloses

   embodiments that port and direct inject the same fuel, including gasoline only:

               Bromberg discloses that an anti-knock agent or gasoline can
               be directly injected into the engine. Bromberg also discloses
               that gasoline can be port injected into the engine.

  Ex. 8 (’166 IPR Petition) at 21 (internal citation omitted). Ford said the same in its

   Ford I contentions:

               Gasoline can also be directly injected. Bromberg, claim 1.
               Bromberg also discloses that gasoline is port injected into
               the cylinder of the engine.

  Ex. 10 (Ford I Contentions) at 58.

         Ford did not stop there. Ford also repeatedly explained that a POSITA would

   understand that—while not as effective as ethanol embodiments—gasoline-only


                                            7
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 20 of 108 PageID #: 2053




   dual-injection embodiments realize an anti-knock cooling effect high enough to

   justify their use of gasoline-only direct and port injection:

                While the disclosure is directed to ethanol or an antiknock
                agent, Bromberg also discloses using directly injected
                gasoline would have a cooling effect such that directly
                injected gasoline would be employed even in the absence of
                ethanol for knock avoidance.

  Id. at 67.

                “Only the cooling effect of the direct injection fuel is obtained,
                since the directly injected fuel has the same octane number
                as the port-injection fuel (gasoline in both cases).” In other
                words, Bromberg specifically discloses directly injecting
                gasoline for a cooling effect.

  Id. at 61 (emphasis added).

          As Plaintiffs pointed out in their Complaint, Ford’s representations were one

   of the reasons Plaintiffs asserted the Bromberg Patents after the Court issued its Ford

   I claim construction order. Simply put, Plaintiffs understood that the parties agreed

   that the Bromberg Specification disclosed everything this Court held the Ford I

   patents lacked.

                       c)     The Patented Invention

        The inventors of the Asserted Patents have spent much of their lives improving

   engines. Professor Heywood was the Director of the Sloan Automotive Laboratory

   and literally wrote the INTERNAL COMBUSTION ENGINE FUNDAMENTALS (1988)

   textbook used as a primer on the operation of internal combustion engines. Ex. 11.


                                              8
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 21 of 108 PageID #: 2054




   Dr. Bromberg and Dr. Cohn likewise are internationally known for their work on

   spark ignition engines and fuel management technologies.

        Consistent with this focus, the Bromberg Patents improve over the prior art by

   disclosing spark ignition engines and fuel management systems that use new

   combinations (and configurations) of two different fuel injection techniques: (1) port

   fuel injection (“PFI”) and (2) direct injection (“DI”). Ex. 1 (Bromberg Specification)

   at 4:16-27, 6:5-8; Ex 2 (’965 Patent) at 3:38-59; 4:42-56.

        Briefly explained, port injection is the term used to describe the “injection of

   fuel into an intake port or intake manifold” outside of an engine cylinder, which was

   the main used technique used at the time of the Bromberg Specification’s filing. See

   Joint Chart, D.I. 41 at 2-3 (Agreed Construction #1). In contrast, direct injection

   techniques inject fuel directly into a cylinder. An exemplary depiction of such

   techniques and their combined use in a “dual injection” engine is shown below.




                                             9
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 22 of 108 PageID #: 2055




  Ex. 13 at 1.

         As the Bromberg Specifications explain, each of these fuel injection

   techniques has known advantages and disadvantages. Among other advantages, port

   injection allows for better fuel mixing and “combustion stability,” which increase

   efficiency and reduce emissions. Ex. 1 at 3:29-30, 4:6-8, 10:9-10; Ex. 3 (’965 Patent)

   at 3:9-13; 3:22-26; 7:18-20. In contrast, the use of direct injection in a spark ignition

   engine can provide “charge” or “evaporative” cooling of the in-cylinder air-fuel

   mixture, which allows an engine to better avoid unwanted autoignition (i.e.,

   “knock”). Ex. 1 at 15:4-6; id. at 7:13-22 (discussing Table 2); see Ex. 3 (‘’965 Patent)

   at 10:59-62, 6:21-34. This increased knock resistance allows the engine to operate

   at higher torques and loads and/or compression ratios and provide increased

   efficiency.

                                              10
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 23 of 108 PageID #: 2056




         As such, the Bromberg Patents and claims are directed to control techniques

   that enable the combined use of both injection techniques—allowing an engine to

   realize the better mixing and combustion stability advantages of port injection along

   with the higher knock resistance benefit of direct injection. For example, the

   Bromberg Specification explains that direct injection can be increased as a result of

   a signal from a knock detector or “when the engine torque is above a selected value

   or fraction of the maximum torque.” Ex. 1 at 1:30-2:3, 13:19-20; Ex. 3 (’965 Patent)

   at 1:54-59, 9:56-58.

         The Bromberg Specification also explains that a variety of fuels may be

   directly injected. For example, it recognizes the high knock suppression benefit of

   ethanol—explaining that, “to obtain the highest possible octane enhancement while

   still maintaining combustion stability, it may be useful for 100% of the fuel to come

   from ethanol with a fraction being port injected,” i.e., to direct and port inject 100%

   ethanol. Ex. 1 at 4:6-8; Ex. 3 (’965 Patent) at 3:22-26.

         However, the Bromberg Patents recognize that fuel that contains a preferred

   anti-knock agent like ethanol is not always available or economical. Ex. 1 at 16:5-6,

   21:16-21, 22:19-24; Ex. 3 at 11:43-45, 15:44-52, 16:41-49. The patents thus teach

   that—while the degree of anti-knock benefit is “far below what ethanol could

   achieve”—“gasoline direct injection (GDI), while at the same time port-fuel

   injecting a fraction of the gasoline,” can be used to achieve the “desired” result of


                                             11
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 24 of 108 PageID #: 2057




   operating without knock at “higher loads and higher torques” than gasoline port

   injection only embodiments. Id. at 17:5-11; id. at 15:29-30 (“[T]he heat of

   vaporization of gasoline is also useful in decreasing the temperature of the charge in

   the cylinder.”); Ex. 3 (’965 Patent) at 12:24-34, 11:31-33. This gasoline-only dual-

   injection embodiment thus is an important improvement over traditional single-

   injection embodiments—one that avoids the availability and cost drawbacks of using

   ethanol while simultaneously allowing the engine to realize the anti-knock “cooling

   effect” realized by directly injecting gasoline alone. Ex. 1 at 17:10-11; Ex. 3 (’965

   Patent) at 12:31-34.

         Consistent with the above disclosure, Table 3 thus identifies the “[a]nti-knock

   properties of various fuels,” including the direct injection of “Gasoline,” which it

   states confers a 28K evaporative cooling benefit. Ex. 1 at 21:1-6; Ex. 3 (’965 Patent)

   at 15:1-26. Table 3 also identifies a measure of the anti-knock benefit of directly

   injected gasoline; “the ratio[] of the heat of vaporization to the heat of combustion

   [of gasoline], a measure of the potential effects when used as [an] antiknock

   agent[].”Ex. 1 at 21:5-6; Ex. 3 at 26-28.

         These disclosures show the enhanced knock resistance benefit realized by

   direct injection of gasoline, which the Bromberg Specification describes as one of

   the “proposed fuel antiknock/alternative fuels.” Ex. 1 at 20:13-14; Ex. 3 at 14:45-

   47. Ford itself argued in its Ford I invalidity contentions that, in discussing potential


                                               12
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 25 of 108 PageID #: 2058




   directly injected fuels, “Bromberg speaks to alternatives to ethanol, including

   gasoline [as] shown in Table 3.” Ex. 10 (Ford I Contentions) at 62. The Bromberg

   Specification also teaches that “gasoline-ethanol mixtures” can be used. Ex. 1 at

   20:6-8; Ex. 3 (’965 Patent) at 14:33-35.

         In short, the Bromberg Patents are not limited to the use of certain fuels or to

   the use of different fuels in the port fuel injectors and direct injectors. And as Ford

   itself argued in Ford I, the same control approach disclosed for direct injection of

   ethanol can be used for direct injection of gasoline alone:

                As discussed above, Bromberg also discloses using gasoline
                for direct injection. A person of ordinary skill in the art would
                understand that Bromberg discloses using the same control
                approach when gasoline is directly injected as when
                ethanol is directly injected.

  Ex. 10 (Ford I Contentions) at 132.

                   Ford’s Answering Statement

         Just over a year ago, this Court construed the “directly injected fuel” terms in

   the Ford I patents as “a fuel that contains an anti-knock agent that is not gasoline,

   and that is different from the fuel used for port injection in the second fueling

   system.” (Ford I, D.I. 140, 1–2). Immediately thereafter, EBS stipulated to a

   judgment that Ford’s engines did not infringe the Ford I patents “under the Court’s

   construction.” (Ford I, D.I. 142, ¶ 7). EBS appealed to the Federal Circuit. On

   December 11, 2020, the Federal Circuit issued a Rule 36 affirmance of this Court’s


                                              13
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 26 of 108 PageID #: 2059




   construction. Nevertheless, EBS now relitigates the same issue. EBS’s position

   should be rejected for three reasons.

         First, EBS has conceded that the invention described by the Bromberg Patents

   is the same one described by the Ford I patents. While EBS argues in its claim

   construction brief that the invention described in the Bromberg Patents is different

   than the invention described by the Ford I patents, it has taken the opposite position

   when addressing priority. Namely, EBS claims priority to the 2004 application that

   has the same specification as the Ford I patents, asserting that the 2004 application

   describes the inventions claimed in the Bromberg Patents. Because this Court and

   the Federal Circuit have already held that the 2004 application excluded single-fuel

   engines, if EBS is entitled to a 2004 priority date, the Bromberg Patents must also

   exclude single-fuel engines.

         Second, the entirety of the intrinsic record demonstrates that the Bromberg

   Patents are directed to dual-fuel engines, just like the Ford I patents. While the

   specification of the Bromberg Patents may use different words than the specification

   of the Ford I patents, at bottom, the Bromberg Patents still describe dual-fuel

   engines, and only dual-fuel engines, as the invention. For example, the Bromberg

   Patents are titled “Optimized Fuel Management System for Direct Injection Ethanol

   Enhancement of Gasoline Engines.” The “Background of the Invention” similarly

   describes the patents as disclosing “approaches for optimizing direct injection


                                            14
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 27 of 108 PageID #: 2060




   ethanol enhanced knock suppression” and repeatedly emphasizes that the invention

   relates to approaches for directly injecting ethanol. (Ex. 3 (’965 Patent), 1:24–53,

   3:37–58). The remainder of the specification and prosecution history confirms this.

   In fact, during prosecution, the patent applicants expressly stated that the invention

   related to dual-fuel, as opposed to single-fuel, engines. Thus, the same construction

   adopted in Ford I for “directly injected fuel” and its variants should be adopted here.

         Third, the portions of the specification that EBS relies on are taken out of

   context and/or mischaracterized, as are the statements from Ford that EBS relies on.

   As explained below, the portions of the specification that EBS points to actually

   demonstrate that the fuel systems are designed as dual-fuel systems. The statements

   of Ford that EBS cites are the same. The cited statements are taken out of context

   and contorted into something they are not. Nowhere did Ford say that what

   Bromberg describes as its invention is single-fuel engines.

                   Plaintiffs’ Reply Statement

         Because of the many aspects of the Bromberg Patents and the issues Ford

   raises, Plaintiffs begin by re-focusing on the “directly injected fuel” terms and Ford’s

   attempts to artificially limit them by narrowly defining them to require “[1] a fuel

   that contains an anti-knock agent that is not gasoline, and [2] that is different from

   the fuel used for port injection in the second fueling system.” Ford’s attempts should

   be rejected.


                                             15
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 28 of 108 PageID #: 2061




         Ford’s construction would improperly exclude embodiments disclosed in the

   Bromberg specification and dependent claims, contrary to accepted claim

   construction principles. Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

   1295, 1305 (Fed. Cir. 2007) (“We normally do not interpret claim terms in a way

   that excludes disclosed examples in the specification.” (citation omitted)). Ford’s

   construction would also require ignoring Ford’s prior representations and expert

   testimony before both this Court and the PTAB.

         In fact, Ford’s “same fuel” limitation (limitation 2) would improperly exclude

   at least three embodiments of the Bromberg Patent’s claimed fuel management

   systems including:

               (1) embodiments disclosed in the specification where
               directly injected ethanol is used, and where “100% of the
               fuel” controlled by the claimed fuel management system
               comes “from ethanol with a fraction being port injected,
               as an alternative to a small fraction of the port-fueled
               gasoline,”

               (2) embodiments covered by dependent claims where the
               claimed fuel management system is configured to control
               gasoline/gasoline injection; and

               (3) embodiments disclosed in the specification where the
               claimed fuel management system is configured to control
               gasoline/gasoline injection in the absence of ethanol.

   Ford’s “not gasoline” limitation likewise would improperly exclude at least

   embodiments (2) and (3) above from the claimed invention.



                                           16
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 29 of 108 PageID #: 2062




        Ford cannot escape the impact of its own prior admissions and expert testimony

   that Bromberg discloses systems configured to port- and direct-inject the same fuel,

   including gasoline only. Ford’s admissions include:

                Bromberg discloses that an anti-knock agent or gasoline
                can be directly injected into the engine. Bromberg also
                discloses that gasoline can be port injected into the engine.

  Ex. 8 (’166 IPR Petition) at 21 (internal citation omitted).

                Gasoline can also be directly injected. Bromberg, claim 1.
                Bromberg also discloses that gasoline is port injected into
                the cylinder of the engine.

  Ex. 10 (Ford I Invalidity Contentions) at 58.

                Only the cooling effect of the direct injection fuel is
                obtained, since the directly injected fuel has the same
                octane number as the port-injection fuel (gasoline in both
                cases).” In other words, Bromberg specifically discloses
                directly injecting gasoline for a cooling effect.

  Id. at 61 (internal citation omitted).

         Ford also does not attempt to explain its prior argument that the inventors

   amended the Ford I specification specifically “to provide written description support

   for these single fuel claims” in the Bromberg Specification. Ex. 8 (’166 IPR Petition)

   at 10-11 & n.10. Ford fails to explain its expert’s testimony that the Bromberg

   Specification anticipates (and thus must disclose) “a system where the same fuel

   from the same fuel source is both direct injected and port injected.” Ex. 32 (Clark

   Decl.) at 65, 83 (stating that the Bromberg Specification anticipated because, among


                                             17
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 30 of 108 PageID #: 2063




   other things, it discloses that “gasoline can be directly injected” and that “gasoline

   may be port injected”).

         Ford is wrong that its prior admissions are irrelevant. As the Federal Circuit

   has explained, an accused infringer’s statements regarding a patent or a claim term’s

   scope is direct, compelling evidence of how “those skilled in the art would construe

   the claims.” Gillette Co. v. Energizer Holdings, Inc., 405 F.3d 1367, 1374 (Fed. Cir.

   2005). Gillette is directly on point. Noting that “[t]he defendant itself endorsed” that

   the asserted patent family “would not exclude” a particular feature, the Federal

   Circuit explained that “[t]his blatant admission by this same defendant” clearly

   demonstrated that “those skilled in the art would construe the claims” to encompass

   the claimed feature. Id. Ford’s “blatant admission[s]” here are even more compelling

   because they concerned the very Bromberg Specification now at issue.

         Ford’s “same fuel from the same fuel source” and “gasoline in both cases”

   concessions are just the tip of the iceberg. Ford made more than more than 50 distinct

   admissions that the Bromberg Specification discloses everything this Court

   concluded the Ford I specification did not. Tellingly, Ford ignores all but a handful

   of these in its response.

         Finally, none of Ford’s three attempts to disregard its own prior admissions

   has any merit.




                                             18
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 31 of 108 PageID #: 2064




         First, Ford argues that Plaintiffs “conceded that the invention described by the

   Bromberg Patents is the same one described by the Ford I patents” by arguing that

   the Bromberg Patents are entitled to the priority date of the 2004 Ford I application.

   But as this Court explained to Ford, priority date is determined under a written

   description inquiry, which this Court never undertook in the prior Ford I. See

   Trading Techs. Int’l, Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1319 (Fed. 2013); Ex.

   33, at 6 (November 25, 2019 Order) (explaining the standard before concluding that

   “Ford’s [priority-date related] objections bordered on frivolous”).

         The Court simply construed claims—an inquiry governed by a different (and

   in many ways narrower) standard. In fact, the standards are so different that the

   Federal Circuit has held that a prior “ruling on claim construction does not govern

   the written description inquiry” even for “continuation” patents where the

   specification is exactly the same. Trading Techs., 728 F.3d at 1319 (“[C]laim

   construction and the written description requirement are separate issues that serve

   distinct purposes.”).

         Second, Ford argues that the Bromberg Patents merely “use different words”

   to disclose the “same” invention as the Ford I patents. Also wrong. As continuations-

   in-part, the Bromberg Patents add “substantial new matter relative to the original

   written description.” Trading Techs., 728 F.3d at 1312. In fact, in this case, Ford

   argued that “the Newly Asserted [Bromberg] Patents, as continuations-in-part, have


                                            19
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 32 of 108 PageID #: 2065




   additional disclosures compared to the Previously Asserted [Ford I] Patents.” D.I.

   24 at 3. And critically, this “new matter” includes fueling systems in which the same

   fuel is both port and direct injected.

        Finally, Ford boldly asserts that Plaintiffs “take[] out of context and/or

   mischaracterize[]” the Bromberg Specification and Ford’s admissions—challenging

   Plaintiffs to identify anywhere in the Bromberg Specification or Ford’s prior

   statements describing the invention as encompassing “single-fuel” embodiments. It

   is not much of a challenge. The Bromberg Specification expressly discloses single-

   fuel embodiments, including embodiments that direct and port inject 100% ethanol,

   100% gasoline, or various fuel mixtures (e.g., “gasoline-ethanol mixtures, such as

   E85”). Ex. 1 at 4:6-8, 17:3-11, 20:6-8; Ex. 3 (’965 Patent) at 3:22-26, 12:20-34,

   14:33-35. Further, Ford admitted in its prior filings that the Bromberg Specification

   discloses “single fuel claims,” Ex. 8 (’166 IPR Petition) at 10-11 & n.10, including

   a system where the same fuel is both direct and port injected, Ex. 32 (Clark Decl.)

   at 65, 83.

        In sum, as Ford previously admitted, the Bromberg Specification contains the

   “same fuel” and directly injected gasoline disclosures that this Court found the Ford

   I specification lacked. And those disclosures demonstrate that Ford’s “different

   fuels” and “anti-knock agent that is not gasoline” limitations are wrong.




                                            20
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 33 of 108 PageID #: 2066




                   Ford’s Sur-Reply Statement

         The specification leaves no doubt that the invention and the claims describe

   engines designed to inject different fuels through direct and port injection fueling

   systems. The entirety of the specification, including the figures, is devoted to the

   operation of this dual-fuel type engine. EBS argues that Ford’s construction excludes

   certain “modes of operation.” But EBS ignores that all Asserted Claims are

   apparatus claims, not method claims. When the specification explains that the engine

   may run on 100% ethanol at certain points in the engine cycles, this does not

   transform the dual-fuel engine apparatus into a single-fuel engine. The engine still

   must be structurally configured to use two fuels, from two different sources.

   Similarly, when the specification teaches that gasoline alone may be used when

   ethanol is exhausted, the ethanol must have been present in the first place and the

   engine must have been designed to use it. Ford’s construction neither contradicts

   these disclosures nor excludes these two “modes.”

         Instead of focusing on the disclosures of the intrinsic record, EBS cherry picks

   statements out of context from IPRs concerning the Ford I patents. At its most

   egregious, EBS points to a statement about EBS’s proposed construction of the Ford

   I patents, not statements by Ford. The other passages EBS cites merely acknowledge

   that Bromberg discloses that: (i) a mixture of antiknock agent and gasoline can be

   directly injected; or (ii) when “ethanol is exhausted,” gasoline can be direct and port


                                             21
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 34 of 108 PageID #: 2067




   injected. These positions are entirely consistent with Ford’s statements here. None

   of the passages state Bromberg is directed to a single fuel engine.

         EBS offered no coherent response to Ford’s argument that EBS’s claim to a

   2004 priority date based on the Ford I specification is an admission that the “directly

   injected fuel (and variants thereof)” terms, which are substantially the same in both

   sets of patents, should have the same construction. EBS relies on Trading Techs.

   Int’l v. Open E Cry, but the facts in Open E Cry are readily distinguishable from

   those here. There, the Federal Circuit held that a previous claim construction ruling

   was not dispositive of written description for claims in continuation patents where

   the construed language was removed. In contrast, Plaintiffs point to no meaningful

   difference between the claim language here and from the Ford I patents, while

   nevertheless relying on the Ford I specification to support a 2004 priority date.

   II.   AGREED-UPON CONSTRUCTIONS
               The parties have stipulated to the following constructions:

     Term                                             Construction
     “port fuel injection”                            “injection of fuel into an intake port
                                                      or intake manifold”
     [’965: Claims 13, 16, 18; 580: Claims 1, 13,
     23; 760:1, 13, 21, 29]

     “second fueling system that injects fuel into Plain and ordinary meaning.
     a region outside of the cylinder”

     [’965: Claims 1, 14, 17, 19]


                                             22
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 35 of 108 PageID #: 2068




     “second fueling system that uses port fuel
     injection”

     [’580: Claims 1, 13, 23; 760: Claims 1, 13,
     21, 29]

     “increases    knock       suppression       by
     evaporative cooling”

     [’965: Claims 1, 14, 17, 19]

     “closed loop control that utilizes a sensor Plain and ordinary meaning.
     that detects knock”

     [’965: Claims 1, 14, 17, 19]

     “range of torque”                                Plain and ordinary meaning.

     [’965: Claims 1, 11, 14, 17, 19; 580: Claims
     1, 13, 23; 760: Claims 1, 13, 21, 29]

     “torque range”

     [’580: Claims 1, 3-8, 13, 18-20, 23, 25; 760:
     Claims 1-9, 13, 21, 23, 29, 31]

     “use spark retard to change the fraction of “use spark retard so as to reduce to
     fueling provided by the first fueling system zero the amount of fuel that is
     to zero”                                     provided by direct injection”

     [’580: Claims 16, 30; 760: Claim 15]

     “matched to that needed to prevent knock” Plain and ordinary meaning.

     [’965: Claim 9]




                                            23
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 36 of 108 PageID #: 2069




     “the minimum needed to prevent knock”             Plain and ordinary meaning.

     [’965: Claim 10]

     “to be substantially equal to”                    Plain and ordinary meaning.

     [’580: Claims 9, 24; 760: Claim 8]

     “are operable throughout”                         Plain and ordinary meaning.

     [’580: Claims 1, 13, 23; 760: Claims 1, 13, 21,
     29]

     “is operable throughout”

     [’580: Claims 1, 13, 23; 760: Claims 1, 13, 21,
     29]


     “is not operable throughout”

     [’580: Claims 1, 13, 23; 760: Claims 1, 13, 21,
     29]

     “variable valve timing is used to decrease Plain and ordinary meaning.
     the octane requirement of the engine”

     [’965: Claim 5]

     “configured to provide a uniform fuel Plain and ordinary meaning.
     distribution in at least one cylinder”

     [’760: Claims 10, 24]

     “configured to provide a uniform
     distribution of fuel in at least one cylinder”

     [’760: Claim 17]


                                            24
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 37 of 108 PageID #: 2070




     “wall wetting”                             Plain and ordinary meaning.

     [’965: Claim 19]

     “carried out so as to minimize wall
     wetting”

     [’965: Claim 19]

     “injected so as to provide non-uniform Plain and ordinary meaning.
     distribution of fuel in the cylinder”

     [’965: Claim 17]

     “when to provide fueling”                  “when to provide fueling from the
                                                first fueling system”
     [’580: Claims 10, 17, 22, 23]
     “during engine start up”                   Plain and ordinary meaning.

     [’965: Claim 14]
     “hot gas”                                  “hot gas” shall be construed as “gas
                                                that has been heated by
     [’580: Claim 27]                           compression after the inlet valve’s
                                                closure”
     “higher temperature gas”
                                                “higher temperature gas” shall be
     [’965: Claim 20]                           construed as “gas that has been
                                                heated by compression after the
                                                inlet valve’s closure”




                                        25
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 38 of 108 PageID #: 2071




   III.   DISPUTED CLAIM CONSTRUCTIONS
          A.    “directly injected fuel” (and variants thereof) [’965: Claims 1, 6,
          14, 17, 19, 21; ’760: Claims 1, 13, 21, 29; ’580: Claims 1, 6, 13, 23]

     Plaintiffs’ Construction:              Ford’s Construction:
     “directly injected” means “direct “a fuel that contains an anti-knock agent
     injection of fuel into a cylinder”     that is not gasoline, and that is different
                                            from the fuel used for port injection/in
     “fuel” should be construed to have its the second fueling system.”
     plain and ordinary meaning

                       Plaintiffs’ Opening Position
          The parties agree that “direct injection” refers to the “direct injection of fuel

   into a cylinder.” D.I. 41 at 6 n.2. The parties dispute only whether the invention is

   limited to directly injecting a certain type of fuel—namely “a fuel [1] that contains

   an anti-knock agent that is not gasoline, and [2] that is different from the fuel used

   for port injection/in the second fueling system.” It is not.

          Because Ford seeks to import a negative limitation into each claim term by

   excluding certain fuels, Ford must show the specification contains “‘expressions of

   manifest exclusion or restriction, representing a clear disavowal of claim scope.”

   Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019). Simply put,

   “[a]bsent ‘any express disclaimer or independent lexicography in the written

   description that would justify adding [a] negative limitation,’” it is improper to

   “import one.” Sprint Commc’ns Co. L.P. v. Cequel Commc’ns, LLC, 2020 WL

   3048175, at *7 (D. Del. June 8, 2020) (Andrews, J.) (citation omitted). Ford cannot

   make that showing.
                                             26
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 39 of 108 PageID #: 2072




         Here, however, a simpler basis exists to reject Ford’s limitations. As Ford

   itself has argued, the Bromberg Specification expressly discloses the use of the same

   fuel in each fueling system. Likewise, as Ford itself has argued, the Bromberg

   Specification discloses the direct injection of gasoline alone. As such, it would be

   error to construe the claims to exclude those very embodiments.

                      a)     The Bromberg Patents Disclose Embodiments That Use
                             the Same Fuel for Both Direct and Port Injection.

         As explained above at pages 5-7, the Bromberg Specification specifically

   contemplates that the same fuel may be both direct and port injected. Indeed, the

   Bromberg Specification states that direct and port injection of the same fuel allows

   for the greatest anti-knock effect “while still maintaining combustion stability”:

            [T]o obtain the highest possible octane enhancement while still
            maintaining combustion stability, it may be useful for 100% of
            the fuel to come from ethanol with a fraction being port
            injected, as an alternative to a small fraction of the port-fueled
            gasoline.

   Ex. 1 at 4:6-8; Ex. 3 (’965 Patent) at 3:22-26.

         The Bromberg Specification also explains that—while not as effective as

   ethanol—direct and port injection of only gasoline nevertheless is beneficial because

   it allows a vehicle to “operate at higher loads and higher torques” than traditional

   port-injection-only engines. Ex. 1 at 17:5-11 (explaining that, in such “gasoline

   direct injection (GDI)” embodiments,” “the directly injected fuel has the same



                                            27
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 40 of 108 PageID #: 2073




   octane number as the port-injection fuel (gasoline in both cases)”); Ex. 3 (’965

   Patent) at 12:24-34.

         Consistent with these disclosures, the claims recite same-fuel embodiments.

   For example, as explained above at page 6, Claims 12 and 21 of the ’580 Patent

   recite a “fuel management system … configured to introduce gasoline into the

   engine by the first fueling system and by the second fueling system.” Ex. 4 at 18:7-

   10, 19:15-18. As also explained at page 6, Claims 14 and 31 of the ’580 Patent and

   Claims 11, 20, 28, and 33 of the ’760 Patent do the same.

         Nothing more is needed to reject Ford’s second “different fuel” limitation.

   The Federal Circuit has “cautioned against interpreting a claim term in a way that

   excludes disclosed embodiments, when that term has multiple ordinary meanings

   consistent with the intrinsic record.” Nobel Biocare Servs. AG v. Instradent USA,

   Inc., 903 F.3d 1365, 1381 (Fed. Cir. 2018). And this Court has refused to adopt

   constructions that “conflict[] with the plain language of the claim.” Genentech, Inc.

   v. Amgen Inc., 2019 WL 2493446, at *9 (D. Del. June 14, 2019) (Connolly, J.).

         Nevertheless, there is yet another reason to reject Ford’s “different fuel”

   limitation: Ford itself argued that the Bromberg Specification discloses same-fuel

   embodiments. As detailed at length above at pages 7-8, Ford repeatedly told the

   PTAB that the Bromberg Specification discloses the port and direct injection of the

   same fuel, including gasoline only:


                                            28
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 41 of 108 PageID #: 2074




             Bromberg discloses that an anti-knock agent or gasoline can be
             directly injected into the engine. Bromberg also discloses that
             gasoline can be port injected into the engine.

   Ex. 8 (’166 IPR Petition) at 21 (internal citation omitted).

         Ford took the same position before this Court in its invalidity contentions—

   representing that, “[i]n addition to using an antiknock agent, Bromberg also

   discloses that gasoline can also be used for direct injection” and “specifically

   discloses directly injecting gasoline for a cooling effect.” Ex. 10 (Ford I

   Contentions) at 61. Further, Ford made clear that it understood that this embodiment

   expressly discloses the same fuel (gasoline) being used in both systems, explaining:

   “the directly injected fuel has the same octane number as the port-injection fuel

   (gasoline in both cases).’” Id.

         In short, both the Bromberg Specification and the Bromberg claims disclose

   the direct and port injection of the same fuel—exactly what Ford itself argued in

   Ford I. The Court should reject Ford’s “different fuel” limitation.

                       b)    The Bromberg Patents Disclose Embodiments That
                             Direct Inject Only Gasoline.

         Ford’s “anti-knock agent that is not gasoline” limitation should be rejected for

   the same reasons as Ford’s “different fuel” limitation: it is inconsistent with the

   Bromberg Specification, the Bromberg claims, and Ford’s own prior arguments in

   its IPR petitions and invalidity contentions.



                                             29
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 42 of 108 PageID #: 2075




         As explained above at pages 27-29, the Bromberg Specification makes clear

   that—while direct injection of a fuel that contains some percentage of an anti-knock

   agent like ethanol is preferred—it is not required. To the contrary, “the heat of

   vaporization of gasoline is also useful in decreasing the temperature of the charge in

   the cylinder.” Ex. 1 at 15:28-30; Ex. 3 (’965 Patent) at 11:30-32.

         As such, the Bromberg Specification states that—while not as effective as

   ethanol—direct injection of gasoline alone still allows an engine to “operate at

   higher loads and higher torques” than engines that rely on gasoline port injection

   alone. Ex. 1 at 17:3-11; Ex. 3 (’965 Patent) at 12:20-34. Thus, Ford argued that

   “Bromberg speaks to alternatives to ethanol, including gasoline [as] shown in Table

   3,” as possible directly injected fuels. Ex. 10 (Ford I Contentions) at 62.

         The claims confirm that understanding. Dependent Claims 12 and 21 of the

   ’580 Patent recite the direct injection of gasoline alone—stating:

             The fuel management system of claim 1[ and 13], wherein the
             fuel management system is configured to introduce gasoline into
             the engine by the first fueling system and by the second fueling
             system.

   Ex. 4 at 18:7-10, 19:15-18. As explained above at page 6, Claims 14 and 31 of the

   ’580 Patent and Claims 11, 20, 28, and 33 of the ’760 Patent do the same.

         And again, Ford has urged this very same understanding of the Bromberg

   Specification. Consistent with the disclosure at 17:3-11, see Ex. 3 at 12:20-34, Ford



                                             30
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 43 of 108 PageID #: 2076




   told the PTAB that the Bromberg Specification recites gasoline-only embodiments

   that direct and port inject the same “gasoline” fuel:

             Bromberg discloses that an anti-knock agent or gasoline can be
             directly injected into the engine. Ex. 1140, 1:13-16, 12:8-15,
             Claim 1. Bromberg also discloses that gasoline can be port
             injected into the engine. Ex. 1140, 3:5-8.

   Ex. 8 (’166 IPR Petition) at 21. Ford took the same position before this Court—

   arguing in Ford I invalidity contentions that, “[i]n addition to using an antiknock

   agent, Bromberg also discloses that gasoline can also be used for direct injection”

   and that, in such cases, “the directly injected fuel has the same octane number as the

   port-injection fuel (gasoline in both cases).’” Ex. 10 (Ford I Contentions) at 61.

         Ford also explained why such a gasoline-only embodiment was desirable:

   because it would allow a vehicle to “operate at higher loads and higher torques” than

   with gasoline port injection alone. Id. “In other words, Bromberg specifically

   discloses directly injecting gasoline for a cooling effect.” Id.

         In sum, Plaintiffs agree with Ford’s stated understanding of the Bromberg

   Specification and claims: As Ford explained, the Bromberg Specification teaches

   that the directly injected fuel can be gasoline alone and that such embodiments

   outperform traditional gasoline port-injection-only embodiments. Id. As Ford

   explained, “Bromberg discloses using the same control approach when gasoline is

   directly injected as when ethanol is directly injected.” Id. at 132. And as Ford

   explained, a POSITA would understand that the invention thus was not limited to
                                             31
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 44 of 108 PageID #: 2077




   embodiments that include an “anti-knock agent that is not gasoline.” Ex. 8 (’166 IPR

   Petition) at 10-11 n.10. Ford should be held to its word.

         For each of these reasons, the Court should reject Ford’s construction.

                   Defendant’s Answering Position

         The Court is familiar with this invention. The Bromberg Patents are

   continuations-in-part of the applications that led to the patents in Ford I. While the

   disclosure of the Bromberg Patents uses different words, it describes the same dual-

   fuel engines described in the Ford I patents. EBS admits as much by claiming

   priority for all of the asserted claims to the November 18, 2004 application, which

   has the specification of the Ford I patents. (Ex. 23 (Plaintiffs’ First Amended

   Infringement Contentions), § I(f), at 5); Ex. 24 (EBS Suppl. Interrogatory No. 1, 15

   Responses)). This Court previously held that, for this 2004 application, “it’s very,

   very clear that the specification in its entirety demonstrates that the patent claims

   are directed to dual-fuel engines.” (Ex. 9 (Markman Transcript), 19:13–16 (emphasis

   added)). The Federal Circuit agreed, issuing a Rule 36 affirmance of this Court’s

   construction. Ethanol Boosting Systems, LLC v. Ford Motor Company, 831 F. App’x

   505 (Fed. Cir. 2020) (“EBS Appeal”). EBS’s re-litigation of a construction that was

   previously settled by both this Court and the Federal Circuit should be rejected.

         EBS argues that Ford’s construction improperly seeks to import a negative

   limitation, and that to do so, “Ford must show the specification contains ‘expressions


                                            32
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 45 of 108 PageID #: 2078




   of manifest exclusion or restriction, representing a clear disavowal of claim scope.’”

   (EBS Opening, 26). First, the legal standard EBS applies is incorrect. EBS advanced

   this same legal standard at the Federal Circuit in Ford I. During oral argument, Judge

   Dyk told EBS’s counsel three separate times that it simply was not the law. (Audio

   Recording of Dec. 10, 2020 Oral Argument,4 Case No. 2020-1472 (EBS Appeal), at

   17:42, 18:37, 19:13). Second, Ford is not trying to import a negative limitation into

   the claims. Instead, and as described below, Ford’s construction seeks to ensure that

   the claims are construed in accordance with the claims and the patent applicants’

   statements in the intrinsic record—nothing more. See Vitronics Corp. v.

   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996) (“[T]he specification is

   always highly relevant to the claim construction analysis. Usually, it is dispositive;

   it is the single best guide to the meaning of a disputed term.”); see also McRO, Inc.

   v. Bandai Namco Games Am., Inc., 959 F.3d 1091, 1097 (Fed. Cir. 2020) (“The

   proper claim construction is based not only in the context of the particular claim in

   which the disputed term appears, but in the context of the entire patent, including the

   specification.”) (internal quotations omitted).




   4
        The Federal Circuit has made the audio recording of the oral argument available
   at: http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-1472_12102020.mp3
                                             33
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 46 of 108 PageID #: 2079




                       a)     The Language of the Claims Supports Ford’s
                              Construction

         Like the claims in Ford I, the claims here recite a “first fueling system that

   uses direct injection” and “a second fueling system that uses port injection,” or

   similar variations thereof. (See, e.g., Ex. 3 (’965 Patent), Claim 1; Ex. 4

   (’580 Patent), Claim 1; Ex. 5 (’760 Patent), Claim 1). Claim 1 of each of the

   Bromberg Patents further requires certain fractions of fuel for the first and second

   fueling systems. Thus, as in Ford I, the claims make it clear that there are two

   different fueling systems that are distinct. See Becton, Dickinson & Co. v. Tyco

   Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists

   elements separately, the clear implication of the claim language is that those

   elements are distinct components of the patented invention.”) (internal quotation

   marks and alteration omitted)). As described below, when read in view of the

   specification, it is clear that the fuel that is directly injected contains an anti-knock

   agent and is different from the gasoline that is port-injected.

                       b)     The Specification Supports Ford’s Construction

         The specification of the Bromberg Patents demonstrates that, just like the

   Ford I patents, the Bromberg Patents are directed to dual-fuel engines. The inventors

   did not invent a new, single-fuel engine. If they had, they could not claim priority to

   the 2004 application, which covers only dual-fuel engines. Further, the specification

   text, figures, and title all confirm that the inventions are dual-fuel.

                                              34
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 47 of 108 PageID #: 2080




         The body of the Bromberg Patents begins by stating “[t]his invention relates

   to an optimized fuel management system . . . in which an anti-knock agent which

   is a fuel is directly injected into a cylinder of the engine.” (Ex. 3 (’965 Patent), 1:20–

   24 (emphasis added)); see also Bell Atl. Network Servs. v. Covad Commc’ns Grp.,

   262 F.3d 1258, 1273 (Fed. Cir. 2001) (“[T]he patentees defined the [disputed term]

   by implication, through the term’s consistent use throughout [the] specification.”);

   On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir.

   2006) (“When the scope of the invention is clearly stated in the specification, and is

   described as the advantage and distinction of the invention, it is not necessary to

   disavow explicitly a different scope.”). This is not a one-off statement. The

   specification throughout uses language describing “this invention” or “the present

   invention” as directly injecting ethanol or another second fuel that is not gasoline.

   (See, e.g., Ex. 3 (’965 Patent), 1:64–67; 13:20–22; 16:27–30); see also Honeywell

   Int’l, Inc. v. ITT Indus., Inc., 452 F.3d 1312, 1318 (Fed. Cir. 2006) (“On at least four

   occasions, the written description refers to the fuel filter as ‘this invention’ or ‘the

   present invention’ . . . The public is entitled to take the patentee at his word and the

   word was that the invention is a fuel filter.”). The title also evidences the dual-fuel

   nature of the inventions. (See Ex. 3 (’965 Patent), Title (“Optimized Fuel

   Management System for Direct Injection Ethanol Enhancement of Gasoline

   Engines”)); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 823 (Fed. Cir.


                                              35
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 48 of 108 PageID #: 2081




   2016) (affirming claim construction where “[t]he specification repeatedly

   emphasizes that the invention is directed to a direct-pointing system [and] [t]he title

   of the invention explicitly states that the invention is an ‘Easily-Deployable

   Interactive Direct Pointing System’” (emphasis in original)).

         The figures confirm the same. Every figure shows the use of both gasoline

   and ethanol. (Ex. 3 (’965 Patent), Figs. 1–5). Figures 1, 2A, and 2B show the benefits

   of “ethanol energy fraction.” (Ex. 3 (’965 Patent), Figs. 2A, 2B). Figures 3, 4A, 4B

   and 5 all show that ethanol is delivered to the engine separately from gasoline. (Ex.

   3 (’965 Patent), Figs. 3, 4A, 4B, and 5). Nowhere is a single-fuel embodiment

   depicted.

         The specification also notes that the anti-knock agent and its use provides

   superior properties to gasoline. (Ex. 3 (’965 Patent), 1:61–63 (emphasis added)

   (“hav[ing] a heat of vaporization that is at least twice that of gasoline or a heat of

   vaporization per unit of combustion energy that is at least three times that of

   gasoline.”); 2:2–5; 8:4–8). It further disparages the use of gasoline only engines.

   (See Ex. 3 (’965 Patent), 5:6–10 (“The increase in the evaporative cooling effect at

   constant volume relative to that at constant pressure is substantially higher for the

   case of direct injection of fuels such as ethanol and methanol than is the case for

   direct injection of gasoline.”)). These disclosures support that the inventions are

   dual-fuel, not single-fuel engines. See Openwave Sys. v. Apple Inc., 808 F.3d 509,


                                             36
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 49 of 108 PageID #: 2082




   517 (Fed. Cir. 2015) (“[I]t is difficult to envisage how, in light of the repeated

   disparagement of mobile devices with ‘computer modules’ discussed [in the patent

   specification], one could read the claims of the patents-in-suit to cover such

   devices.”); see also Techtronic Indus. Co. v. ITC, 944 F.3d 901, 909 (Fed. Cir. 2019)

   (limiting the construction of a claim term where “the entire specification focuses on

   enabling placement of the passive infrared detector in the wall console, which is both

   responsive to the prior art deficiency the ’319 patent identifies and repeatedly set

   forth as the objective of the invention.”).

         While the Bromberg Patents, as continuations-in-part, contain additional

   ideas, the additional ideas do not include an inventive single-fuel engine. In fact, the

   Bromberg Patents state that “important additional approaches for optimizing direct

   injection ethanol enhanced knock suppression” and “approaches [] based in part

   on more refined calculations of the effects of variable ethanol octane enhancement

   using a new computer model” are the newly described features. (Ex. 3 (’965 Patent),

   1:24–36). The specification goes on to explain this optimization is obtained, not by

   reverting to the prior art’s use of gasoline alone, but by “different times of injection

   [of ethanol] and mixtures with port fuel injected gasoline.” (Ex. 3 (’965 Patent),

   1:37–39). These new disclosures did not change the fact that the inventions cover

   only dual-fuel engines.




                                             37
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 50 of 108 PageID #: 2083




                         c)   EBS Disclaimed Single-Fuel Engines in the Prosecution
                              History

         The prosecution history also confirms that the asserted claims do not cover

   single-fuel systems. The parent application of the Bromberg Patents, the ’157

   Application, was rejected as anticipated by the Gray patent (U.S. Pat.

   No. 6,651,432). The applicants distinguished their invention as follows: “In all of

   [Gray’s] embodiments, only a single fuel is used rather than varying mixtures of a

   primary fuel and a directly injected antiknock agent as disclosed and claimed in the

   present application.” (Ex. 25 (U.S. Appl. No. 11/758,157 File History), at 157

   (Jun. 18, 2010 Amendment)). The applicants explained that this differed from “the

   present invention [which] is a spark ignition engine that utilizes gasoline from a first

   source that may be either directly or port fuel injected, and direct injection of alcohol

   from a second source.” (Id.). The applicants thus distinguished single-fuel systems

   such as Gray (and likewise the Ford engines now accused of infringement), from the

   dual-fuel invention of the Bromberg Patents. See Andersen Corp. v. Fiber

   Composites, LLC, 474 F.3d 1361, 1374 (Fed. Cir. 2007) (“[A]n applicant’s argument

   that a prior art reference is distinguishable on a particular ground can serve as a

   disclaimer of claim scope even if the applicant distinguishes the reference on other

   grounds as well.”).

         This disclaimer was clear and unmistakable, unambiguous, and led the public

   to believe that engines where “only a single fuel is used” was not what the applicants

                                              38
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 51 of 108 PageID #: 2084




   had invented. See N. Am. Container v. Plastipak Packaging, Inc., 415 F.3d 1335,

   1345 (Fed. Cir. 2005) (“To overcome an obviousness rejection, the applicant

   distinguished his invention from . . . inner walls that are ‘slightly concave.’ The

   inescapable consequence of such an argument is that the scope of applicant’s claims

   cannot cover inner walls that are ‘slightly concave.’”); Biogen Idec, Inc. v.

   GlaxoSmithKline LLC, 713 F.3d 1090, 1094–95 (Fed. Cir. 2013) (noting prosecution

   history’s “important role” as “public notice function” on which “competitors are

   entitled to rely” and because “it provides evidence of how the PTO and the inventor

   understood the patent.”). This was not the only such statement. The applicants also

   distinguished the prior art Krauja reference from their invention (in the original 2004

   application, U.S. Pat. Appl. No. 10/991,774) for the very same reason, namely that

   Krauja was “designed to operate on 100% ethanol” rather than “the introduction of

   any anti-knock agent.” (Ex. 7 (’033 Patent File History), 98 (July 10, 2006

   Amendment), at 8); see Wang Labs., Inc. v. AOL, Inc., 197 F.3d 1377, 1384 (Fed.

   Cir. 1999) (applying statements from prosecution of a parent application where the

   subject matter was common to the continuation-in-part application). “Given such

   definitive statements during prosecution, the interested public was entitled to

   conclude that” dual-fuel engines were the invention. Saffran v. Johnson & Johnson,

   712 F.3d 549, 559 (Fed. Cir. 2013); see also Mark I Marketing Corp. v. R.R.

   Donnelley & Sons Co., 66 F.3d 285, 292 (Fed. Cir. 1995) (“A competitor reviewing


                                             39
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 52 of 108 PageID #: 2085




   the . . . prosecution history would not have to go beyond the public record to

   reasonably conclude that [Patent Owner] had relinquished claim coverage . . . .”).

         Even if this Court finds that the specification of the Bromberg Patents

   encompasses single-fuel embodiments that the 2004 application did not—which

   would be fatal to EBS’s claim of priority to the 2004 application—any such

   embodiments were nevertheless disclaimed. Ford’s construction should thus be

   adopted.

                       d)     EBS Mischaracterizes Statements in the Specification
                              and the Claims

         As in Ford I, EBS points to a handful of statements that it claims supports its

   position and entirely ignores the rest. EBS primarily relies upon four categories of

   statements in the specification: (1) relating to the use of ethanol; (2) operation of the

   dual-fuel system when one fuel is exhausted; (3) the known physical properties of

   gasoline; and (4) disparate citations to drawbacks of ethanol or the use of mixtures.

   Last, EBS points to claims in the newly issued patents that it argues require single-

   fuel systems. None of EBS’s citations support its proposed construction.

         First, EBS frequently cites to a single statement in the specification that notes

   in certain circumstances “it may be useful for 100% of the fuel to come from

   ethanol.” (EBS Opening, 5, 11, 27 (citing Ex. 1 (’026 Application), 4:6-8)). But this

   statement does not demonstrate that the fuel system used is single-fuel. Instead, this

   passage simply contemplates that under certain operating conditions the fraction of

                                              40
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 53 of 108 PageID #: 2086




   ethanol used by the engine increases to 100%, while the gasoline (for some short

   period) would be 0%. Further, EBS forgets that during prosecution the inventors

   distinguished systems like Gray and Krauja that used only a single fuel throughout

   the drive cycle. (See § III.A.2.c), infra). EBS’s interpretation is simply wrong and

   cannot support broadening the claims beyond a dual-fuel system.

          Second, EBS claims that the Bromberg Specification teaches “it may be

   advantageous to direct and port inject gasoline alone.” (EBS Opening, 5–6 (citing

   Ex. 1 (’026 Application), 17:5–8) (emphasis original); see also id., 11, 12, 27). The

   cited portion of the specification does no such thing. Rather, the patent again

   discusses a specific operating situation of the dual-fuel engine: “when ethanol has

   been exhausted.” (Ex. 3 (’965 Patent), 12:20–58). This passage further describes

   such a situation as a “low performance” mode (also known as a “limp home mode”).

   (Ex. 3 (’965 Patent), 12:30–31 (describing such conditions as “far below what

   ethanol could achieve”)). Nothing about this disclosure changes the fact that the

   inventions described are dual-fuel engines. In fact, this passage confirms as much

   because to “exhaust” the ethanol, ethanol must have been present in the first place.

          Third, EBS points to Table 3 to argue that direct injection of gasoline alone is

   described. (EBS Opening, 12). All that table discloses is the known teaching in the

   prior art of gasoline as a “starting point,” as evidenced by its diminutive antiknock

   properties and its status at the top of the sorted list. (Ex. 3 (’965 Patent), Table 3; see


                                               41
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 54 of 108 PageID #: 2087




   also Ex. 9 (Markman Transcript), 20:6). In fact, the portion of the specification

   immediately preceding this table states that “Table 3 shows the properties of

   proposed fuel antiknock/alternative fuels. Although some of these additives have

   higher octane numbers than gasoline, some of them have a much larger effect on the

   cylinder change temperature.” (Ex. 3 (’965 Patent), 14:43–47). The passage goes on

   to continue to compare these other fuels to gasoline. In other words, the reason

   gasoline is provided in Table 3 is merely for comparative value. This is no different

   than the 2004 application’s citation to Stokes et al. (Ex. 26 (’839 Patent), 3:67–4:2).

         Fourth, EBS argues that while ethanol is preferred, direct injection of gasoline

   alone is also described. (EPS Opening, 11). However, the first passage that EBS

   relies on (Ex. 1 (’026 Application), 17:5–11) discusses what happens when ethanol

   runs out, as described above, and does not describe a gasoline-only engine. The

   second passage discusses directly injecting a mixture of ethanol and gasoline, not a

   gasoline-only engine. For example, immediately before the sentence at Ex. 1, 15:29

   that EBS relies on, the specification states: “ethanol consumption can be minimized

   if the gasoline is also directly injected.” (Ex. 1 (’026 Application), 15:28

   (corresponding to Ex. 3 (’965 Patent), 11:30–31)). As with the Ford I patents, this

   describes a mixture. (Ex. 9 (Markman Transcript), 19:25–20:3 (referring to Ex. 26

   (’839 Patent), 3:54–57)). EBS’s reliance on the statement that “it is possible to use

   gasoline-ethanol mixtures, such as E85” is also misplaced. (EBS Opening, 13 (citing


                                             42
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 55 of 108 PageID #: 2088




   Ex. 1 (’026 Application), 20:6–8)). EBS leaves out that Figures 4A and 4B of the

   patent teach that, in such instances, the ethanol is separated using an “ethanol

   separator” leading to a separate “ethanol tank” before being directly injected into the

   engine. (Ex. 3 (’965 Patent), Fig. 4A; see also id., 13:51–55, 14:3–6).

         EBS’s citations to the specification’s “drawbacks to using ethanol, including

   its ‘availability and cost’” also fail. These very “drawbacks” were acknowledged

   and recited in the specification of the Ford I patents, which this Court found “in its

   entirety” was directed to dual-fuel engines (as now affirmed by the Federal Circuit).

   (See Ex. 26 (’839 Patent), 1:50–53; 6:28–31; see also Ex. 9 (Markman Transcript),

   19:13–16).

         Last, EBS argues that Claims 12, 14, 21 and 31 of the ’580 Patent and

   Claims 11, 20, 28, and 33 of the ’760 Patent support its construction. (See EBS

   Opening, 6, 28, 30). But these claims only cover an embodiment in which gasoline

   is both port and direct injected. In other words, yet again, this covers an embodiment

   of direct injection of a mixture.

                       e)     Ford’s Previous Statements do not Warrant Rejecting
                              Ford’s Construction

         EBS also mischaracterizes statements made by Ford about U.S. Patent No.

   7,225,787 (“the ’787 Patent,” a parent of the Bromberg Patents) in failed petitions

   for Inter-Partes Review. EBS argues that “Ford told the PTAB that the Bromberg

   Specification recites gasoline-only embodiments that direct and port inject the same

                                             43
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 56 of 108 PageID #: 2089




   ‘gasoline.’” (EBS Opening, 30–31 (emphasis original)). Ford did no such thing. The

   ’166 IPR Petition states that the ’787 Patent discloses that gasoline can be directly

   injected into the engine and that gasoline can be port injection into the engine—but

   Ford does not characterize this as a “gasoline-only” disclosure or a single-fuel

   engine. (See Ex. 8 (’166 IPR Petition), 21). Ford does not dispute that the Bromberg

   Patents (and even the Ford I patents) discuss direct injection of gasoline (with direct

   injection of an anti-knock agent); what Ford disputes is that the Bromberg or Ford I

   patents describe a gasoline-only engine as the invention.

            EBS also ignores that many of Ford’s statements referred to the language of

   Claim 1 of the ’787 Patent, a patent that is not asserted here. Claim 1 of the ’787

   Patent explicitly recites “a means for direct fuel injection of gasoline” along with

   “means for direct injection of liquid E 85 from a second source.” (Ex. 27 (’787

   Patent), Claim 1). This language does not appear in the claims at issue here, and even

   still contemplates the use of two different fuels and two different sources for those

   fuels.

            Finally, EBS fails to provide any case law supporting its argument that Ford’s

   never-adjudicated invalidity contention arguments, or statements made in petitions

   for IPR that were not instituted, have any legal bearing on the proper construction of

   claim terms in different patents. As explained above, the controlling intrinsic record

   (and EBS’s priority claims) make clear that the Bromberg Patents are directed to


                                              44
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 57 of 108 PageID #: 2090




   dual-fuel engines.

                   Plaintiffs’ Reply Position

         Ford’s argument boils down to its insistence that the Bromberg Patents are no

   different from the inventions at issue in Ford I. But Ford cannot escape the fact that

   the Bromberg Patents contain a different specification—one that Ford admitted

   contains the very “single-fuel” and “same fuel” disclosures that the Court found

   missing from the Ford I specification at issue in the prior case.

         To ensure Ford is held to its burden, Plaintiffs continue to address each

   limitation separately before moving on to Ford’s common prosecution history

   argument. Source Vagabond Sys. Ltd. v. Hydrapak, Inc., 753 F.3d 1291, 1300 (Fed.

   Cir. 2014) (rejecting construction that “contradicts the specification” and conflicts

   with “otherwise unambiguous claim language”).

         Nevertheless, as an initial matter, Ford’s general emphasis on the Court’s

   rulings in Ford I is misplaced. The Court’s focus in the prior case was on the

   disclosures in the 2004 application. The Court never addressed the Bromberg

   Specification, which Ford admits was amended specifically “to provide written

   description support for … single fuel claims.” Ex. 8 (’166 IPR Petition) at 10-11 &

   n.10. Not surprisingly then, the Federal Circuit has held that, in cases like this one

   where a specification’s “unique written description was never considered in that




                                            45
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 58 of 108 PageID #: 2091




   [prior] case,” prior claim construction and written description rulings are not

   determinative. Trading Techs., 728 F.3d at 1320-21.

                       a)     Ford’s “Different Fuels” Requirement Is Wrong.

                              (1)   Ford Identifies Nothing in the Specification to
                                    Support Its “Different Fuels” Requirement.

         Tellingly, Ford offers not one citation to the claims or the specification to

   support its argument that the “directly injected fuel” always must be a “fuel ... that

   is different from the fuel used for port injection/in the second fueling system.” This

   failure should be dispositive. If Ford had any intrinsic support for its “different

   fuels” requirement, it would have cited it.5 Ford has cited nothing because its

   position is contradicted by the intrinsic record.

         Ford’s failure to offer any support for this part of its construction is sufficient

   to reject it. Presidio Components, Inc. v. AVX Corp., 825 F. App’x 909, 917 (Fed.

   Cir. 2020) (rejecting construction proposed by appellant who “points to nothing in

   the specification to suggest that the word ‘end’ in the context of the patent is used

   only to refer to lengthwise extremities”). As a result, the Court should decline to

   adopt Ford’s “different fuels” limitation.

                              (2)   The Bromberg Patents Disclose Embodiments That
                                    Use the Same Fuel for Both Direct and Port
                                    Injection.

   5
    Ford relies solely on statements made by one judge of the three-judge appellate
   panel to support its disagreement with the legal standard recited in Continental
   Circuits. Such statements cannot override binding Federal Circuit law.
                                             46
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 59 of 108 PageID #: 2092




         There is a reason Ford identifies no support for its “different fuels” limitation.

   None exists. As Ford itself admitted, the Bromberg Specification was amended “to

   provide written description support for … single fuel claims.” Ex. 8 (’166 IPR

   Petition) at 10-11 & n.10. And while Ford now tries to take back its many

   admissions, Ford cannot escape the disclosures that prompted it in the first place.

         First, as explained, the Bromberg Specification discloses a single-fuel

   embodiment in which ethanol alone is direct and port injected. Ex. 1 at 4:6-8; Ex. 3

   (’965 Patent) at 3:22-26. As the Specification recites: “[T]o obtain the highest

   possible octane enhancement while still maintaining combustion stability, it may be

   useful for 100% of the fuel to come from ethanol with a fraction being port injected,

   as an alternative to a small fraction of the port-fueled gasoline.” Id. This single-fuel

   embodiment squarely contradicts Ford’s claim that “[n]owhere is a single-fuel

   embodiment depicted.” Ford Answ. at 36.

         Indeed, the consequences of this disclosure for Ford’s position are

   demonstrated by the lengths Ford goes to avoid it. As shown below in red, Ford cuts

   the relevant sentence in half and fails to mention (much less address) the portion that

   makes crystal clear that gasoline is not used in this embodiment:

    What Ford       “EBS frequently cites to a single statement in the specification
    “says” the      that notes in certain circumstances ‘it may be useful for 100%
    specification   of the fuel to come from ethanol.’” Ford Answ. at 40.
    says:
    What      the   “[T]o obtain the highest possible octane enhancement while still
    specification   maintaining combustion stability, it may be useful for 100% of the
                                             47
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 60 of 108 PageID #: 2093




    actually        fuel to come from ethanol with a fraction being port injected,
    says:           as an alternative to a small fraction of the port-fueled gasoline.”
                    Ex. 1 at 4:6-8; Ex. 3 (’965 Patent) at 3:22-26.

         Ford also is wrong that this disclosure “does not demonstrate that the fuel

   system used is single-fuel” but contemplates only that “the fraction of ethanol used

   by the engine increases to 100%, while the gasoline (for some short period) would

   be 0%.” Ford Answ. at 40-41. Just two paragraphs earlier, the Bromberg

   Specification recites an embodiment that uses “100% or close to 100% use of direct

   injection of ethanol” with “[a] small amount of port injection of gasoline.” Ex. 1 at

   3:28-30; Ex. 3 (’965 Patent) at 3:9-12. It then immediately contrasts this

   ethanol/gasoline embodiment with the 100% ethanol embodiment—explaining that,

   in the embodiment at issue, “100% of the fuel” comes “from ethanol with a fraction

   being port injected, as an alternative to a small fraction of the port-fueled gasoline.”

   Ex. 1 at 4:6-8; Ex. 3 at 3:22-26.

         In sum, the Bromberg Specification’s disclosure of an ethanol-only, same-fuel

   embodiment directly contradicts Ford’s “different fuels” requirement. That is reason

   enough to reject Ford’s construction. Nobel, 903 F.3d at 1381 (claims must not be

   construed “in a way that excludes disclosed embodiments”); Northrop Grumman

   Corp. v. Intel Corp., 325 F.3d 1346, 1353-55 (Fed. Cir. 2003) (holding that claims

   should be construed to encompass every “operating mode” disclosed in

   specification). And to be clear, the Bromberg Specification likewise discloses other

                                             48
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 61 of 108 PageID #: 2094




   single-fuel embodiments, including embodiments that use “gasoline direct injection

   (GDI) while at the same time port-fuel injecting a fraction of the gasoline.” Ex. 1 at

   17:3-11; Ex. 3 (’965 Patent) at 12:20-34.

         Second, Ford has admitted that the Bromberg Specification disclosed a single-

   fuel system. In particular, in its Ford I invalidity contentions, Ford asserted that the

   Bromberg Specification disclosed a system in which “gasoline is port injected” and

   “[g]asoline can also be directly injected.” such that Bromberg anticipated the Ford I

   patents even if they disclosed single-fuel embodiments. Ex. 10 at 58. And contrary

   to what Ford now represents, there was no ambiguity about what Ford was arguing.

   Ford correctly described this embodiment as disclosing that “the directly injected

   fuel has the same octane number as the port-injection fuel,” including “gasoline in

   both cases”—demonstrating that the same fuel (or fuel mixture) can be direct and

   port injected. Ex. 10 at 61.

         And that is just the first of Ford’s many admissions. Ford also argued that the

   Bromberg Specification was amended to provide written description support for

   “single fuel claims.” Ex. 8 (’166 IPR Petition) at 10-11 & n.10. Ford’s expert agreed.

   He testified that the Bromberg Specification anticipates “a system where the same

   fuel from the same fuel source is both direct injected and port injected.” Ex. 32

   (Clark Decl.) at 65, 83.




                                             49
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 62 of 108 PageID #: 2095




         In short, Ford clearly understood (and repeatedly admitted) that the Bromberg

   Specification discloses the very same-fuel embodiments that Ford’s construction

   would exclude. And contrary to Ford’s argument that such admissions are irrelevant,

   the Federal Circuit has explained that an infringer’s statements regarding a patent or

   claim term is compelling evidence of how “those skilled in the art would construe

   the claims.” Gillette, 405 F.3d at 1374.

         Finally, the Bromberg Specification’s disclosures about the port injected fuel

   further demonstrate the error in Ford’s “different fuels” requirement. It discloses

   port injecting a range of different fuels, including “port fuel injection of ethanol,”

   Ex. 1 at 7:14-15, as well as “[p]ort fuel injection of gasoline,” id. 3:30-4:1. It also

   states that “it is possible to use gasoline-ethanol mixtures, such as E85.” Id. at 20:6-

   7. In none of these disclosures does the Bromberg Specification even suggest that

   the port injected fuel must differ from its directly injected counterpart.

         In sum, the Bromberg Specification’s repeated disclosures of same-fuel

   embodiments, combined with the absence of any language disclaiming same-fuel

   embodiments, proves that Ford’s “different fuels” requirement is incorrect—a reality

   Ford already has repeatedly admitted.




                                              50
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 63 of 108 PageID #: 2096




                         b)   Ford’s “Not Gasoline” Requirement is Also Wrong.

                              (1)   The Claims Contradict Ford’s “Not Gasoline”
                                    Requirement.

          Ford points to nothing in such language that even arguably supports its

   requirement that directly injected fuel must “contain an anti-knock agent that is not

   gasoline.” Instead, the claims confirm that—in some embodiments—only gasoline

   is direct injected.

          Specifically, as Plaintiffs explain above, eight dependent claims specify that

   the “first fueling system [direct injection] is configured to introduce gasoline into

   the engine and the second fueling system [port injection] is configured to introduce

   gasoline into the engine.” Ex. 4 (’580 Patent), Claims 12, 14, 21 & 31; Ex. 5 (’760

   Patent), Claims 11, 20, 28, & 33. All of these claims depend from independent claims

   that recite a “first fueling system that uses direct injection” and “a second fueling

   system that uses port injection” (or equivalent language). See Ex. 4 (’580 Patent),

   Claims 1, 13 & 23; Ex. 5 (’760 Patent), Claims 1, 13, 21, & 29.

          As such, Ford’s construction—inserted into dependent Claim 12 of the ’580

   Patent below in red—would preclude exactly what the dependent claims require:

                 The fuel management system of claim 1, wherein the first
                 fueling system is configured to introduce gasoline [a fuel
                 that contains an anti-knock agent that is not gasoline,
                 and that is different from the fuel used for port
                 injection / in the second fueling system] into the engine
                 and the second fueling system is configured to introduce
                 gasoline into the engine.

                                            51
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 64 of 108 PageID #: 2097




         Unable to explain the obvious conflict between the claims and its proposed

   construction, Ford instead argues that these claims do not refer to the direct injection

   of gasoline alone, but to the “direct injection of a mixture” of gasoline and another

   fuel. Ford offers nothing to substantiate this argument. Nor can it.

         Ford’s argument contradicts the plain language of claims, which reference

   only gasoline—nothing else. See Genentech, 2019 WL 2493446, at *9 (Connolly,

   J.) (rejecting construction that “conflicts with the plain language of the claim”).

   Ford’s “mixture” interpretation also is inconsistent with Ford’s admissions that a

   POSITA would understand the Bromberg Specification to disclose embodiments in

   which only gasoline was directly injected:

               “Figure 1 shows a fraction of fuel (such as gasoline or
                antiknock agent) being directly injected and gasoline being
                port fuel injected ....” Ex. 10 at 68.

               “While the disclosure [Figure 1] is directed to ethanol or an
                antiknock agent, Bromberg also discloses using directly
                injected gasoline would have a cooling effect such that directly
                injected gasoline would be employed even in the absence of
                ethanol for knock avoidance.” Id. at 67.

               “Bromberg discloses that gasoline can also be directly injected
                using the same control approach when ethanol is not employed
                ….” Ex. 32 (Clark Decl.) at 104.

         Because Ford’s “different fuels” construction is inconsistent with its own

   prior admissions and would “render several dependent claims meaningless,” it is

   incorrect and must be rejected.” Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc.,
                                             52
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 65 of 108 PageID #: 2098




   520 F.3d 1358, 1362 (Fed. Cir. 2008); Baxalta Inc. v. Genentech, Inc., 972 F.3d

   1341, 1346 & n.4 (Fed. Cir. 2020) (reversing construction that was “inconsistent

   with [the] dependent claims” and would result in their “exclu[sion]”).

                              (2)   The Specification Contradicts Ford’s “Not
                                    Gasoline” Requirement.

         Ford’s “not gasoline” limitation also is inconsistent with the Bromberg

   Specification, which repeatedly discloses that “gasoline direct injection (GDI)” can

   be used without stating that the fuel must contain a separate non-gasoline anti-knock

   agent. Ex. 1 at 17:7; see id. at 17:10-11 (“the directly injected fuel has the same

   octane number as the port-injection fuel (gasoline in both cases)”); id. at 20:18–21:2

   (Table 3, describing “[a]ntiknock properties of various fuels” including “gasoline”

   and explaining that, although “alcohols have optimal properties” for improving

   knock resistance, “gasoline direct injection” is also possible); see Ex. 3 (’965 Patent)

   at 12:26-27, 12:29-34, 14:54-15:3. In none of these examples does the specification

   require that, when gasoline is directly injected, it must “contain an anti-knock agent

   that is not gasoline.”

         Because Ford cannot erase these disclosures, Ford takes a different tack:

   asserting that the Bromberg Specification as a whole describes the “invention” as

   exclusively a “dual-fuel engine.” Ford is wrong for at least two reasons.

         First, Ford and its expert both admitted that the Bromberg Specification

   teaches the direct injection of gasoline alone. Ex. 32 (Clark Decl.) at 89 (“Bromberg

                                             53
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 66 of 108 PageID #: 2099




   specifically discloses directly injecting gasoline ....”); id. at 104 (“[G]asoline can

   also be directly injected ... when ethanol is not employed in fueling the engine.”);

   Ex. 10 at 68 (Bromberg “shows a fraction of fuel (such as gasoline or antiknock

   agent) being directly injected ....”); id. at 62 (admitting Table 3 discloses

   “alternatives to ethanol, including gasoline”); id. at 67 (“Bromberg also discloses

   using directly injected gasoline ... even in the absence of ethanol ....”).

           Despite these prior admissions, Ford now argues the exact opposite: that the

   Bromberg Specification does not disclose any embodiments in which gasoline alone

   is directly injected. Ford is wrong. As explained, the Bromberg Specification

   expressly discloses several embodiments that directly inject gasoline alone.

           For example, the specification recites an embodiment that uses “gasoline

   direct injection (GDI), while at the same time port-fuel injecting a fraction of the

   gasoline.” Ex. 1 at 17:3-11; Ex. 3 (’965 Patent) at 12:20-34. And contrary to Ford’s

   attempt to label this “as a ‘low performance’ mode,”6 the Bromberg Specification

   discloses that “low performance” mode uses only port injection of gasoline. It then

   immediately explains that (1) “in some cases a means of operating the vehicle at

   higher loads would be desired” and (2) this could be accomplished by adding

   “gasoline direct injection (GDI),” which allows the engine to “operate at higher

   loads and higher torques.” Ex. 1 at 17:3-11; Ex. 3 (’965 Patent) at 12:20-34.


   6
       Ford—not the inventors—describe this as “limp home mode.”
                                              54
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 67 of 108 PageID #: 2100




         Further, even if this portion of the patent described what Ford dismisses as a

   “specific operating situation” when ethanol is unavailable, it would make no

   difference. The Federal Circuit has held that a term should be construed to

   encompass every “operating mode” disclosed in a specification. Northrop, 325 F.3d

   at 1353-55; ParkerVision, Inc. v. Qualcomm Inc., 903 F.3d 1354, 1363 (Fed. Cir.

   2018) (explaining that a disclosure that an invention can operate in a particular mode

   “nonetheless teaches that aspect of the invention”).

         For example, in Northrop, Defendants argued that the invention must be

   limited to operating in “a ‘command/response’ environment” given that the patent

   “refers repeatedly to the advantages of the invention in that context.” 325 F.3d at

   1353-55. The Federal Circuit rejected that argument, explaining that although “[i]t

   is no doubt true that the inventor conceived that the invention ... would be used

   principally, if not exclusively, in a ‘command/response’ environment,” the

   specification contained no statement “that the invention can be used only with a

   ‘command/response’ protocol.” Id. The court thus held that “the fact that the

   inventor may have anticipated that the invention would be used in a particular way

   does not mean that the scope of the patent is limited to that context.” Id.

         The Bromberg Specification is even more explicit. As Ford has

   acknowledged, it discloses not only that a single fuel (gasoline) could be both direct

   and port injected, but how to implement such an embodiment:


                                             55
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 68 of 108 PageID #: 2101




                A person of ordinary skill in the art would understand
                that Bromberg discloses using the same control approach
                when gasoline is directly injected as when ethanol is
                directly injected. Bromberg discloses that gasoline has a
                cooling effect, and therefore the same control approach
                would be used.

   Ex. 10 (Invalidity Contentions) at 132.

         Ford’s expert agreed. He testified that the Bromberg Specification “discloses

   that gasoline can also be directly injected using the same control approach when

   ethanol is not employed in fueling the engine.” Ex. 32 at 100-101.

         Ford’s characterization of Table 3 likewise is inconsistent with its prior

   statements. For example, Ford now asserts that “[a]ll that table discloses is the

   known teaching in the prior art of gasoline as a ‘starting point.’” Ford Answ. at 41.

   Ford previously argued the opposite: that a POSITA would understand this

   disclosure as “speak[ing] to alternatives to ethanol, including gasoline shown in

   Table 3.” Ex. 10 at 62. Moreover, Ford explained that the reason gasoline could be

   considered an “alternative[] to ethanol” was because “Bromberg specifically

   discloses directly injecting gasoline for a cooling effect.” Id. at 61.

         Second, Ford also is wrong that the specification “describ[es] ‘this invention’

   or ‘the present invention’ as directly injecting ethanol or another second fuel that is

   not gasoline.” Ford Answ. at 35. Ford does not quote the entirety of the portions of

   the specification that it cites, which show that the specification is referring to specific

   embodiments or use cases—not the invention as a whole:
                                               56
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 69 of 108 PageID #: 2102




    Ex. 3 (’965      “A preferred anti-knock agent is ethanol. In a preferred
    Patent) at       embodiment of this aspect of the invention, part of the fuel is port
    1:64-67          injected and the port injected fuel is gasoline.”

    Id. at 13:20-22 “The other antiknock agents contemplated for use in this
                    invention also have a small number of carbons relative to
                    gasoline.”

    Id. at 16:27-30 “Particularly during the introduction phase of the present
                    invention, the ethanol fueling could be performed by the use of
                    containers, such as one-gallon containers.”


         None of these isolated parts of the specification are limiting or otherwise

   “demonstrate[] a clear intention to limit the claim scope” by requiring that the

   directly injected fuel contain an anti-knock agent that is not gasoline. Cont’l Circuits,

   915 F.3d at 797. More importantly, the specification’s disclosures of direct injection

   of gasoline alone show that the portions Ford identifies are contradicted by “other

   portions of the intrinsic evidence [that] do not support applying the [proposed]

   limitation to the entire patent.” Id. at 798 (citation and quotation marks omitted).

         In sum, the Bromberg Specification nowhere requires that the fuel “contain

   an anti-knock agent that is not gasoline” and instead teaches that gasoline alone may

   be directly injected. Ford’s “not gasoline” limitation thus should be rejected.

                       c)     Ford’s Prosecution History Argument Fails.

         Ford’s prosecution history arguments are based on two references: (1) the

   abandoned ’157 Application and (2) the unasserted ’774 Application. Neither is




                                              57
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 70 of 108 PageID #: 2103




   sufficient to meet the “high standard for finding a [prosecution] disclaimer.” Avid

   Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1046 (Fed. Cir. 2016).

         In particular, the Federal Circuit has explained that the prosecution history of

   other related patents is relevant only in limited circumstances, including if “it

   addresses a limitation in common with the patent in suit.” Advanced Cardiovascular

   Sys., Inc. v. Medtronic, Inc., 265 F.3d 1294, 1305 (Fed. Cir. 2001). As such, where

   there are “no common claim terms in dispute,” disclaimer does not apply. Id. at

   1305-06. Further, even in cases where common terms exist, disclaimer applies only

   in cases where the relevant amendment or lexicographic limitation “‘clearly and

   unmistakably’ addresses” that common language. Linear Tech. Corp. v. ITC, 566

   F.3d 1049, 1058 (Fed. Cir. 2009) (rejecting disclaimer argument where claim

   amendments “more directly address claim language not disputed in this case”).

         These principles demonstrate that none of the statements Ford points to have

   any bearing on the claims or claim terms now at issue. First, neither the ’157

   Application nor the ’774 Application uses the claim terms at issue: “directly injected

   fuel” (and variants thereof). As such, there is no credible argument that the applicants

   somehow disclaimed the plain and ordinary meaning of such terms.

         Second, unlike the Bromberg Patents, the claims of the ’157 Application and

   the ’774 Application expressly required the direction injection of either “alcohol”

   (the ’157) or an “anti-knock agent” (the ’774). Not surprisingly then, the applicants


                                             58
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 71 of 108 PageID #: 2104




   emphasized these express claim requirements when distinguishing the Gray and

   Krauja references. Nevertheless, to avoid opportunistic arguments like Ford now

   makes, the applicants emphasized that their prosecution arguments did not describe

   their invention as a whole. For example, when addressing the ’157 Application, the

   applicants stated:

                As set out in the claims, the present invention is a spark
                ignition engine that utilizes gasoline from a first source
                that may be either directly or port fuel injected, and direct
                injection of alcohol from a second source.

   Ex. 25 at 157. Tellingly, Ford omits the underlined text from its quotation.

         Finally, also telling is Ford’s admission that it understood that the inventors

   amended the Ford I specification “to provide written description support for these

   single fuel claims” in the Bromberg Specification. Ex. 8 (’166 IPR Petition) at 10-

   11 & n.10. As the Federal Circuit also has explained, it is particularly improper to

   import a limitation into the child patent claims based on the prosecution history of

   the parent application where “[t]he patentee’s whole point in filing the [child

   application] was to secure broader claims” by removing a claim term. Advanced

   Cardiovascular, 265 F.3d at 1305-06.




                                             59
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 72 of 108 PageID #: 2105




                4.    Defendant’s Sur-Reply Position
                      a)     The Specification and Claim Language Support Ford’s
                             Construction

                             (1)    “Different Fuels”

         EBS argues that “Ford offers not one citation” to support its “different fuels”

   requirement. (EBS Reply, 46). EBS is wrong. The entire specification, including the

   Figures, support the “different fuels” construction. (See Ford Answering, 34–37

   (citing Ex. 3, 1:20–24, 24–36, 37–39, 61–63, 64–67; 2:2–5; 8:4–8; 5:6–10; 13:20–

   22; 16:7–30; Title; Figs. 1–5)). Each of Figures 3–5 shows two different fuels—

   ethanol and gasoline. (Ex. 3, Figs. 3–5). The specification consistently describes

   directly injecting an anti-knock agent as “the invention,” “the present invention,”

   and as the advantage and distinction of the invention. (Ford Answering, 35, 38. Such

   statements support Ford’s argument that the claims require different fuels. On

   Demand, 442 F.3d at 1340.

         EBS’s citations support this understanding. (EBS Reply, 20 (citing Ex. 1, 4:6–

   8, 17:3–11, 20:6–8)). EBS first cites the statement “it may be useful for 100% of the

   fuel to come from ethanol with a fraction being port injected, as an alternative to a

   small fraction of the port-fueled gasoline.” But the preceding paragraph explains this

   relates to the “fraction of ethanol used during a drive cycle.” (Ex. 3, 3:17–21

   (emphasis added)). This quote simply explains how the dual-fuel engine may behave

   during certain portions of the drive cycle. (EBS Opening, 5, 11; EBS Reply, 19–20,

                                            60
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 73 of 108 PageID #: 2106




   47–48). This disclosure does not teach a single-fuel engine, but rather a dual-fuel

   engine that can adjust the relative amounts of two fuels. (Ex. 3, 3:9–16 (describing

   injection of ethanol with a second set of injectors or a “more complicated system

   which uses one set of injectors for both fuels.”) (emphasis added)). Either way, the

   engine is specially designed to use two fuels. See Profectus Tech., 823 F.3d at 1381

   (“When read in view of the specification, the claims do not permit the expansive

   construction proposed by [EBS].”).

         EBS cites Ford’s invalidity contentions from the first case to argue that Ford

   “admitted” that single-fuel engines were disclosed. (EBS Reply, 49–51). But as Ford

   explained in its Answering Brief, its statements addressed Claim 1 of the unasserted

   ’787 Patent and, crucially, never characterize this as “single-fuel” or “gasoline only.”

   (Ford Answering, 44; see also Ex. 10, 58). EBS also points to the discussion in

   Ford’s invalidity contentions of the “lower performance” mode that can be employed

   when ethanol is exhausted. (EBS Reply, 49 (citing Ex. 10, 61)). For an engine to

   have a mode that can be employed when ethanol has been exhausted, the engine

   must have been designed to use ethanol as its second fuel.

         EBS’s characterizations of Dr. Clark’s statements are wrong. (EBS Reply, 17,

   20, 49). Dr. Clark never said that the Bromberg Specification discloses as its

   invention “a system where the same fuel from the same fuel source is both direct

   injected and port injected.” (EBS Reply, 17). The statements EBS cites to relate to


                                             61
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 74 of 108 PageID #: 2107




   EBS’s construction from Ford I, not the Bromberg disclosures. (Ex. 32 (Clark

   Decl.), ¶148). Nearly all the remaining citations from Dr. Clark’s declaration that

   EBS identifies are directed to the same exhausted-ethanol “lower performance

   mode” discussed above (Ex. 32 (Clark Decl.), ¶¶180, 201, 207).

          Five times, EBS states: “As Ford itself admitted, the Bromberg specification

   was amended ‘to provide written description support for . . . single fuel claims,’” or

   similar. (EBS Reply, 17, 20, 31–32, 45, 47, 49, 59 (citing Ex. 8, 10–11 & n.10)).

   Ford never argued this. As Exhibit 8 makes clear, Ford wrote that “the common

   specification . . . was never amended to provide written description support for these

   single fuel claims,” referring to the claims at issue in Ford I. In a footnote, Ford then

   once again points to the same “lower performance mode” discussed above. (See also

   infra, § III.A.4.a).(2)).

          Gillette is not, as EBS argues, “directly on point.” (EBS Reply, 18). The

   defendant in Gillette took contradictory positions on the construction of the term

   “comprising.” 405 F.3d at 1374. Ford never construed the claims of the Bromberg

   Patents in the IPRs or its Ford I invalidity contentions, and Gillette is therefore

   distinguishable. (See Ford Answering, 43–45).

          EBS next argues that the specification’s comparison of port injection of

   ethanol to direct injection of ethanol supports a single-fuel engine. (EBS Reply, 50

   (citing Ex. 1, 7:14–15)). All this passage demonstrates is the benefit of direct


                                              62
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 75 of 108 PageID #: 2108




   injection of ethanol over port injection. (Ex. 3, 5:33–46). Finally, EBS points to a

   discussion of the type of ethanol used in the engines, and that E85 can be used instead

   of ethanol. EBS ignores that the preceding paragraph discusses the tank’s

   “separation between the gasoline and ethanol (or other anti-knock agent).” (Ex. 3,

   14:16–17). EBS also ignores the preceding statements that the “capability to adjust

   the volume of the ethanol tank” “would make it possible to operate on different

   gasoline/ethanol ratios over a drive cycle.” (Ex. 3, 13:66–14:5). These statements

   confirm the invention is a dual-fuel engine. (See Ford Answering, 36 (citing Ex. 3,

   Figs. 4A, 4B)).

                             (2)    “Not Gasoline”

         EBS argues that dependent claims discussing direct injection of gasoline

   support a single-fuel, gasoline only engine. As previously discussed, these claims

   merely demonstrate that a mixture of gasoline and ethanol can be directly injected,

   which Ford does not dispute. (Ford Answering, 42–43).

         EBS’s insertion of Ford’s construction into Dependent Claim 12 of the ’580

   Patent is nonsensical. (EBS Reply, 51–52). That claim does not contain the disputed

   “directly injected fuel” term. (D.I. 41, 5). Ford’s proposed construction would be

   inserted into the base claim, Claim 1. Ford’s construction of this claim, notably, does

   not preclude the use of other fuels in addition to the anti-knock agent and does not

   require additional fuels. It simply requires the use of an anti-knock agent, in keeping


                                             63
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 76 of 108 PageID #: 2109




   with the very purpose of the invention. One-E-Way, Inc. v. ITC, 859 F.3d 1059, 1064

   (Fed. Cir. 2017) (limiting claim scope where the “summary of the invention touts

   the claimed invention” for its improvement over prior art, and where the purpose of

   the patented invention supports such an understanding).

         EBS then incorrectly argues that claimed injection of a mixture is at odds with

   previous statements by Ford—yet all three quotes provided by EBS describe the

   same “lower performance” mode that occurs when ethanol is exhausted. (EBS

   Reply, 52–53 (citing Ex. 10, 68, 67; Ex. 32, 104)). This exhausted-ethanol operating

   mode has no bearing on whether the anti-knock agent is “not gasoline.” Ford’s

   statements are not at odds with its construction.

         Turning to the specification, EBS cites to only two disclosures (albeit

   repeatedly, over six pages). Neither supports rejecting Ford’s construction. The first

   relates to the exhausted-ethanol embodiment. (Ex. 3, 12:20–34). As discussed above

   (Ford Answering, 41–42), this passage supports a dual-fuel engine. Further, Ford’s

   construction does not exclude this ethanol-exhausted embodiment as EBS argues.

   For example, EBS could have added a dependent claim that recited “the fuel

   management system of claim 1 wherein when the fuel from the first fueling system

   is exhausted, fuel from the second fueling system is introduced through the first

   fueling system.” Further, nothing in this passage says that the anti-knock agent can

   be gasoline.


                                            64
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 77 of 108 PageID #: 2110




         With regard to Table 3, EBS does not argue that Ford’s characterization of

   Table 3 is incorrect. Instead, EBS again misuses Ford’s IPR statements. EBS’s

   failure to address the substance of Ford’s Table 3 arguments is telling. As discussed

   in Ford’s responsive brief, this table clearly supports a dual-fuel engine. (Ford

   Answering, 41–43).

         EBS again relies on improperly characterized statements from Ford’s IPRs.

   In none of these statements does Ford say the anti-knock agent can include gasoline.

   Nor does Ford state that the disclosed engines are configured as single-fuel engines,

   because they are not.

         EBS relies on ParkerVision. (EBS Reply, 55). Unlike ParkerVision, which

   addresses a method claim, these patents recite apparatus claims, not method claims.

   Parkervision thus has no import here.

         Northrop is similarly inapplicable. 325 F.3d at 1355.7 For one, EBS misstates

   its holding: “operating mode” is a term from the patent asserted in that case, not, as

   EBS suggests, a synonym for “embodiment.” Nowhere does Northrop articulate

   reasoning that “claims should be construed to encompass every operating mode

   disclosed in the specification.” (EBS Reply, 48, 55). In decisions citing to Northrop,

   the Federal Circuit explained: “[t]he fact that a patent asserts that an invention



   7
    Two of the three pages cited by EBS in Northrop address means-plus-function
   claims not at issue here. Id. at 1353-54.
                                            65
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 78 of 108 PageID #: 2111




   achieves several objectives does not require that each of the claims be construed as

   limited to structures that are capable of achieving all of the objectives.” Liebel-

   Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 908 (Fed. Cir. 2004). Further, unlike

   Northrop, here the specification uniformly discusses that the invention is dual-fuel,

   and single-fuel engines were disclaimed during prosecution. (See § III.A.2.d) infra).

          EBS’s attempts to explain away the patent’s use of “the present invention” to

   disclose the use of an anti-knock agent likewise fail. (EBS Reply, 56–57). The first

   quote (Ex. 3, 1:64–67) may indeed refer to “a preferred anti-knock agent” and “a

   preferred embodiment of this aspect of the invention,” but nowhere does the patent

   describe a contradictory aspect or embodiment where the engine always uses the

   same fuel from the same source. Meanwhile, direct injection of an anti-knock agent

   is pervasive and consistent.

          In sum, the very purpose of the patent is direct injection of fuel containing an

   anti-knock agent that is not gasoline. The specification describes an “optimized fuel

   management system” where “an anti-knock agent which is a fuel is directly injected

   into a cylinder of the engine.” (Ex. 3, 1:20–23). Every embodiment of the patent

   discloses direct injection of this anti-knock agent (even the exhausted-ethanol “lower

   performance” mode, which, as described above, requires the anti-knock agent in the

   first instance).




                                             66
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 79 of 108 PageID #: 2112




                         b)   EBS’s “Plain and Ordinary Meaning” Construction
                              would Divorce the Claims from the Specification

         EBS provides no intrinsic record support for its expansive reading of the

   claims. EBS asks the Court to construe its claims to include the use of any fuel

   running through either fueling system. (EBS Opening, 28–29). Under EBS’s

   untethered construction, gasoline could be directly injected while kerosene is port

   injected, or the engine could run entirely on kerosene. Further, EBS’s construction,

   which seeks to read the claims as a single-fuel engine, reads out the preferred

   embodiments. An engine incapable of using a second fuel with an anti-knock agent

   ignores the entire specification, but for a handful of sentences directed to portions of

   the engine cycle rather than the engine configuration. (See Ford Sur-Reply, §

   III.A.4.a), supra).

                         c)   EBS Disclaimed Single-Fuel Engines

         EBS’s prosecution history arguments fail. For one, prosecution history

   disclaimer from a parent application applies when subject matter is common, not

   simply in the case of identical claim terms. Wang Labs., 197 F.3d at 1384; see also

   Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1333 (Fed. Cir. 2003). The

   Federal Circuit has explained that Advanced Cardiovascular, relied upon heavily by

   EBS, does not require identical claim terms. E.I. du Pont de Nemours & Co. v.

   Unifrax I LLC, 921 F.3d 1060, 1070 (Fed. Cir. 2019) (“We do not read Advanced

   Cardiovascular to [require] that to consider a parent patent as intrinsic evidence, the

                                             67
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 80 of 108 PageID #: 2113




   exact claim term at issue in the child patent must appear in the parent patent’s

   claims.”).

         The Gray disclaimer, made during prosecution of the parent patent of all

   Asserted Patents, addressed directly injected fuels introduced for knock suppression,

   the same subject matter as the Asserted Claims. Ormco Corp. v. Align Tech., Inc.,

   498 F.3d 1307, 1314 (Fed. Cir. 2007) (“[T]he specifications of the . . . parent of three

   of the patents in issue, and all the presently litigated patents, have the same content

   . . . Thus, the prosecution history of the claims of application [] which led to the

   [parent], are relevant in construing the claims [of the patents in issue].”).

         Applicants told the public that their invention was not like Gray because their

   invention used two separate fuels; consequently, their claims should be so limited.

   Id. at 1316 (“[The specifications] in all respects tell us what the claims mean,

   buttressed by statements made during prosecution in order to overcome a

   rejection.”). “[T]o attribute to the claims a meaning broader than any indicated in

   the patents and their prosecution history would be to ignore the totality of the facts

   of the case and exalt slogans over real meaning.” Id. at 1316. This disclaimer

   controls.




                                             68
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 81 of 108 PageID #: 2114




        B. “increases knock suppression by evaporative cooling” [’965: Claims 1,
           14, 17, 19]

     Plaintiffs’ Construction:                    Ford’s Construction:
     Plain and ordinary meaning.                  This term should not be afforded any
                                                  patentable weight.

                1.    Plaintiffs’ Opening Position

         The parties agree on the meaning of this term. The only dispute is whether

   “increas[ing] knock suppression by evaporative cooling” should be afforded

   patentable weight. It should.

         Plaintiffs are at a loss to understand Ford’s argument that this term should not

   have patentable weight. “Each element contained in a patent claim is deemed

   material to defining the scope of the patented invention.” Limelight Networks, Inc.

   v. Akamai Techs., Inc., 572 U.S. 915, 921 (2014) (citation omitted).

         Accordingly, to ensure they were addressing Ford’s arguments, Plaintiffs

   asked Ford during the parties’ meet and confer to explain the “grounds on which you

   are basing your ‘no patentable weight’ argument ... (e.g., intended result, non-

   functional descriptive material, admitted inherency etc.).” Ex. 14 (Email with Ford)

   at 3. Ford refused to provide that information—stating:

            [W]e believe that [this] term should not be afforded any
            patentable weight and have identified it as such in the chart. To
            the extent Plaintiffs disagree, you are free to articulate your basis
            for that disagreement in the claim construction briefing. And, in
            any event, Plaintiffs have an opportunity to reply to any
            arguments Ford makes in its briefing.


                                             69
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 82 of 108 PageID #: 2115




   Id. at 1.

          Ford’s position frustrates this Court’s meet and confer obligation and turns

   the claim-construction process on its head—forcing Plaintiffs to guess Ford’s

   position just to try to address it. For at least this reason, Ford’s argument should be

   rejected.

                2.     Defendant’s Answering Position

                This term should not be afforded patentable weight. First, this term

   describes an inherent property of fuel that is directly injected and therefore is of no

   patentable consequence. Alternatively, the term is functional and at best describes

   an intended use. Under this reading as well, it is non-limiting.

                Inherent limitations add no patentable weight. See, e.g., Persion

   Pharms. LLC v. Alvogen Malta Operations LTD., 945 F.3d 1184, 1191 (Fed. Cir.

   2019) (affirming conclusion that inherent limitations “added no patentable weight”

   to the asserted patent claims); Honeywell Int’l Inc. v. Mexichem Amanco Holding

   S.A. De C.V., 865 F.3d 1348, 1352 (Fed. Cir. 2017) (explaining that inherent

   properties “could not confer patentable weight to the claimed mixture”). As admitted

   by EBS’s own expert, a liquid fuel’s evaporative cooling property is inherent and

   has long been known to be a reason for increasing knock suppression. (Ex. 28

   (Hannemann Dep. Tr.), 40:14–18, 42:3–25). As a result, this clause cannot be

   limiting.


                                             70
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 83 of 108 PageID #: 2116




                Alternatively, this phrase can be read as adding a functional element

   that describes an intended use: to increase knock suppression. The claims are

   apparatus claims. “[A]pparatus claims cover what a device is, not what a device

   does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir.

   1990) (emphasis original). “Where the language does not structurally differentiate

   the claimed apparatus, such as language that states an intended use of the invention,

   the language is not limiting.” Tabletop Media, LLC v. AMI Entm’t Network, LLC,

   2018 WL 2949467, at *6 (D. Del. June 13, 2018) (citations omitted).

                The full claim term in which this statement of intended use appears

   reads: “a first fueling system that directly injects fuel . . . as a liquid and increases

   knock suppression by evaporative cooling.” The disputed portion of this claim does

   not structurally differentiate the claimed apparatus, but rather, merely describes its

   use or purpose. See id., at *15 (“A patent applicant is free to recite features of an

   apparatus either structurally or functionally, [but] the patentability of an apparatus

   depends on the claimed structure, not the use or purpose of that structure.”). Further

   still, as discussed above, the direct injection of fuel as a liquid was well-known. The

   claims’ intended use for such direct injection is therefore not entitled to patentable

   weight. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (“It is well settled

   that the recitation of a new intended use for an old product does not make a claim to

   that old product patentable.”).


                                              71
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 84 of 108 PageID #: 2117




                EBS’s citation to Limelight Networks is inapplicable. (EBS Op. Br., 18

   (citing Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921 (2014)).

   That case does not address whether claim limitations reciting inherent properties or

   intended uses carry patentable weight.

                3.     Plaintiffs’ Reply Position

         Both of Ford’s no-patentable-weight arguments are wrong.

         Ford’s inherency argument fails because evaporative cooling is not an

   “inherent property of fuel that is directly injected.” Ford Answ. at 70; see Persion,

   945 F.3d at 1191 (explaining that inherency “is a ‘high standard’” that “‘may not be

   established by probabilities or possibilities’” (citation omitted)). The Bromberg

   Specification describes configurations in which evaporative cooling may not occur,

   such as when in-cylinder temperature is too cool or wall wetting occurs. See Ex. 1

   at 9:17-19 (stating that direct injection should occur when “the charge is sufficiently

   warm for ... vaporization”); id. at 14:19-21 (describing injection timing to improve

   vaporization and reduce “wall wetting”); see Ex. 3 (’965 Patent) at 6:63-66, 10:33-

   37.

         Ford’s “intended use” argument also fails. The fueling systems require

   structural configurations to ensure evaporative cooling. This includes configuring

   the timing of the direct injection to ensure “that the charge is sufficiently warm for ...




                                              72
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 85 of 108 PageID #: 2118




   vaporization” and ensuring fuel is injected “at velocities which minimize any

   cylinder wall wetting.” Ex. 1 at 9:17-24; Ex. 3 at 6:63-7:9.

                4.    Defendant’s Sur-Reply Position

         Ford stands on its arguments in its Answering Brief.

         C.    [where open loop control is] “used during transients in engine
         load” [’965: Claims 1, 14, 19] / [wherein the fuel management system is
         configured to use open loop control during] “transients in torque” [’760:
         Claim 25]

     Plaintiffs’ Construction:                   Ford’s Construction:
     Plain and ordinary meaning.                 “used during changes in engine load” /
                                                 “used during changes in torque”
     Alternatively: “used during sudden
     changes in engine load” / “used during
     sudden changes in torque”

                1.    Plaintiffs’ Opening Position
         The dispute regarding this term is whether the word “transients” should be

   construed to mean “changes.” It should not.

         Ford’s own patents demonstrate that “transients” is a term of art that is

   shorthand for “transient engine operation,” which refers to “sudden” changes in

   engine load or torque “demand (e.g., due to an operator pedal tip-in).” Ex. 15 (Ford

   U.S. Patent No. 9,708,972) at 9:53-67; see, e.g., Ex. 16 (Ford U.S. Patent No.

   6,820,599) at 11:64-65 (exhaust gas recirculation “can be used during transients”);

   Ex. 17 (Declaration of Dr. Gregory Shaver) ¶ 7. Transient operation contrasts with

   what is known as “steady-state” operations. Ex. 18 (Ford U.S. Patent No. 9,476,375)


                                            73
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 86 of 108 PageID #: 2119




   at 3:62-65 (reciting methods for transient operating conditions, as opposed to

   “steady-state” conditions). Ex. 11 (ICEF) at 611 (contrasting “steady-state engine

   calibrations” with different calibrations needed for “transient engine operation”).

         As these sources demonstrate, Ford’s construction is inaccurate. “Transient

   operation” would not be understood by a POSITA to refer to any “change” in load

   or torque.” The term refers to a subcategory of such changes, i.e., certain “sudden”

   changes during which some engine control techniques (like closed loop control) are

   not effective or capable of providing the desired control. Ex. 17 ¶ 7. It is for this

   reason that the Bromberg Specification explains that—in some embodiments—

   “[d]uring transients, open-loop algorithms from a stored engine map (not shown)

   are used to determine air, gasoline and ethanol flows.” Ex. 1 at 12:18-20; see id. at

   13:1-2; Ex. 3 (’965 Patent) at 9:6-9, 9:27-29.

         Because Ford’s construction is inconsistent with the plain and ordinary

   meaning of “transients,” the Court should reject Ford’s construction.

                2.    Defendant’s Answering Position

         During prosecution of the ’965 Patent, the applicants acted as their own

   lexicographer in defining “transients” as “changes.” See Edwards Lifesciences LLC

   v. Cook Inc., 582 F.3d 1322, 1329 (Fed. Cir. 2009) (explaining patentee acts as its

   own lexicographer when definition of disputed term is clearly set forth in either




                                            74
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 87 of 108 PageID #: 2120




   specification or prosecution history). Ford’s proposed construction simply holds

   applicants to their word.

         Facing a rejection under 35 U.S.C. § 112 for this precise limitation, “used

   during transients,” the applicants expressly defined the term as “changes.” (Ex. 29

   (U.S. Appl. No. 14/807,125 File History), at 132 (Feb. 8, 2017 Amendment)).

   Indeed, the Examiner made many of the same arguments EBS makes in its opening

   brief, namely that “the term has multiple meanings such as a period of time, zero

   load or signal, and/or a function of the open loop [control system].” (Ex. 29 (’125

   Appl. File History), at 103–104 (Dec. 8, 2016 Office Action)). The applicants

   acknowledged as much before stating “[i]t is submitted that those of ordinary skill

   in the art will fully understand that by transients the inventors are merely referring

   to changes in engine load.” (Id. (emphasis added)). Applicants then amended the

   claims to add “in engine load” after the term transients. (Id.). The ’965 Patent was

   allowed as a direct result of these remarks and amendments. (Ex. 29 (’125 Appl. File

   History), at 142 (Apr. 20, 2017 Notice of Allowance)). The applicants thus defined

   “transients” as “changes.” See Hockerson-Halberstadt, Inc. v. Avia Grp. Int’l, 222

   F.3d 951, 956 (Fed. Cir. 2000) (explaining that deviating from a definition provided

   during prosecution for the meaning of a claim term would frustrate the public notice

   function of the prosecution history); see also CVI/Beta Ventures, Inc. v. Tura LP,

   112 F.3d 1146, 1158 (Fed. Cir. 1997) ([T]hrough statements made during


                                            75
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 88 of 108 PageID #: 2121




   prosecution or reexamination an applicant for a patent or a patent owner, as the case

   may be, may commit to a particular meaning for a patent term, which meaning is

   then binding in litigation.”). Ford’s construction should be adopted.

         EBS ignores this intrinsic evidence and instead focuses solely on disfavored

   extrinsic evidence. (EBS Opening, 73); see also Phillips v. AWH Corp., 415 F.3d

   1303, 1318 (Fed. Cir. 2005) (“We have viewed extrinsic evidence in general as less

   reliable than the patent and its prosecution history in determining how to read claim

   terms”). Such extrinsic evidence is irrelevant to claim construction, especially where

   the patentee provides a definition in the intrinsic record. See, e.g., Colgate-Palmolive

   Co. v. Ranir L.L.C., 2007 WL 2225888, at *1 (D. Del. July 31, 2007) (“If the

   meaning of a claim is unambiguous from the intrinsic evidence, then a court may not

   rely on extrinsic evidence for purposes of claim construction.”).

                3.     Plaintiffs’ Reply Position

         Ford does not dispute that the plain and ordinary meaning of “transients” is

   narrower than “changes.” Ford argues only that the applicants purportedly

   disclaimed the narrower meaning during prosecution. Not so.

         As Ford’s argument demonstrates, the reason for the amendment was to make

   clear which transients the ’965 Claims were referring to: specifically, “transients in

   engine load.” The scope of the word transients itself was not at issue. Ex. 29 at 132

   (noting that the Examiner had rejected the claim for failing to comply with the


                                             76
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 89 of 108 PageID #: 2122




   enablement requirement because “the term has multiple meanings such as a period

   of time, zero load or signal, and/or a function of the open loop control system”).

         As such, there was no disclaimer, and no basis to depart from the plain and

   ordinary meaning of “transients” Ford’s own patents demonstrate.

                4.    Defendant’s Sur-Reply Position

         Ford stands on its arguments in its Answering Brief.

         D.    “fuel from the first fueling system is introduced when the engine
         torque is above a selected value” [’965: Claim 4] / “selected value of
         torque at which the first fueling system is also employed” [’965: Claim
         12]

     Plaintiffs’ Construction:                   Ford’s Construction:
     Plain and ordinary meaning.                 “any value of torque where, above that
                                                 value, both fueling systems are used”

                                                 “any value of torque where, at that
                                                 value, both fueling systems are used”

                1.    Plaintiffs’ Opening Position

         Ford asks the Court to re-write the phrase “selected value of torque” or “torque

   above a selected value” by (1) changing the word “selected” to “any” and

   (2) inserting a “both fueling systems” limitation. No support exists for either re-

   write. K–2 Corp. v. Salomon S.A., 191 F.3d 1356, 1364 (Fed. Cir. 1999) (“Courts do

   not rewrite claims; instead, we give effect to the terms chosen by the patentee.”).

         First, “selected” is a simple word that requires no construction. See Chef Am.,

   Inc. v. Lamb Weston, Inc., 358 F.3d 1371, 1373 (Fed. Cir. 2004) (“[O]rdinary, simple


                                            77
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 90 of 108 PageID #: 2123




   English words whose meaning is clear and unquestionable ... mean exactly what they

   say.”); Nokia Sols. & Networks US LLC v. Huawei Techs. Co., 2017 WL 2226413,

   at *26 (E.D. Tex. May 19, 2017) (construing term “[select/selecting] a

   communication resource ” to have its plain and ordinary meaning). Indeed, in Ford

   I, Ford agreed that the term “above a selected torque value” meant just that:




   E.g., Ex. 19 (Ford Markman Presentation) at 73.

         Second, Ford’s “both fueling systems are used” limitation also should be

   rejected. Claim 4 require only that “fuel from the first fueling system” be injected

   above a “selected” torque value, and Claim 12 already includes the word “also.”

         The Court should reject Ford’s attempt to re-write this claim term.

                2.    Defendant’s Answering Position

         Absent adoption of Ford’s construction, the term “selected value of torque” is

   ambiguous and indefinite. Ford’s proposed construction addresses a fundamental

   flaw in these claims—that nowhere in the Asserted Patents are specific “ranges” or

   “selected values” taught, despite such terms appearing throughout the claims. The

   only other appearance of the words “select” or “selected” in the specification reads:
                                            78
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 91 of 108 PageID #: 2124




   “[t]he injection of the antiknock agent can be . . . initiated when the engine torque is

   above a selected value or fraction of the maximum torque where the value or fraction

   of the maximum torque is a function of the engine speed.” (Ex. 3 (’965 Patent), 1:54–

   59). What is the claimed “selected value”? The patent specification does not say.

         EBS’s opening brief advocating for “plain and ordinary meaning” offers no

   support in answering this question. (See EBS Opening, 77–78). “Selected” may be

   a “simple word,” but this ignores the broader phrase in which it appears, which is

   not “simple.” EBS’s cited case about the term “select/selecting” (a verb) also has no

   bearing on the claimed “selected value.” Here, selected is an adjective, not a verb.

   Cf. Nokia Sols. & Networks US LLC v. Huawei Techs. Co., 2017 WL 2226413, at

   *26 (E.D. Tex. May 19, 2017).

         This flaw of the claims is compounded further by the patents’ admission that

   the “value . . . of the maximum torque is a function of the engine speed.” (Ex. 3

   (’965 Patent), 1:54–59 (emphasis added); see also id., 7:57–58 (“The occurrence of

   knock at a given value of torque depends upon engine speed.”)). But engine speed

   appears nowhere in the claims, rendering the claimed “selected value of torque” even

   more ambiguous. EBS’s “plain and ordinary” meaning should be rejected. CCS

   Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002) (“A claim

   term also will not have its ordinary meaning if the term ‘chosen by the patentee so




                                             79
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 92 of 108 PageID #: 2125




   deprives the claim of clarity’ as to require resort to the other intrinsic evidence for a

   definite meaning.”).

         As to the fundamental question of what the claimed “selected value of torque”

   is, the specification as a whole provides an answer. Rather than disclose

   predetermined or selected torque values (or their necessary engine speeds), the

   patent simply uses torque values and ranges as a “shorthand” to indicate which

   fueling system(s) are used. See, e.g., 3:3–8, 17–21, 7:57–8:3. EBS admitted as much

   in the first case, arguing “[t]he terms first torque range and second torque range are

   used throughout the patents as a shorthand reference for which fueling system is

   being used. When direct injection is being used, the engine is in the first torque

   range; when direct injection is not being used, the engine is in the second torque

   range.” (Ex. 30 (Ford I Joint Claim Construction Brief (D.I. 109)), at 5).

         The Examiner of the ’100 Application, which depends from the ’965 Patent

   and is the parent of the ’580 and ’760 Patents, identified the same flaw in the claims

   before him: namely, that “[h]aving a first and second torque range is considered

   arbitrary by the Examiner since no specific range of value or amount is defined . . .

   the Examiner will understand that the ranges apply to any amount within a normal

   working load and condition of a vehicle.” (Ex. 31 (U.S. Appl. No. 15/463,100 File

   History), at 187–88 (Nov. 13, 2017) (emphasis added)). The applicants did not refute




                                              80
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 93 of 108 PageID #: 2126




   this determination and instead simply abandoned the application. The intrinsic

   record thus supports Ford’s definition.

         EBS argues that because Ford did not proffer this term for construction in the

   first case, it is somehow improper to do so now. (EBS Opening, 78). That is simply

   wrong. Amgen Inc. v. Mylan, Inc., No. 2:17-cv-01235, 2018 WL 6061213, at *6-7

   (W.D. Pa. Nov. 20, 2018) (rejecting argument that petitioner waived claim

   construction arguments based on its decision to not propose constructions for certain

   terms in an earlier filed action involving a related patent). Further, as noted above,

   the prosecution history of the Bromberg Patents includes the rejection of the ’100

   Application.

         EBS’s arguments regarding the language of Claims 4 and 12 fail. Claims 4

   and 12 depend (ultimately) from Claim 1. Claim 1 requires both a first fueling system

   and a second fueling system. Far from saying that only the first fueling system is

   used, Claims 4 and 12 simply narrow when the first fueling system is used.

                  3.   Plaintiffs’ Reply Position

         Ford does its best to overcomplicate a simple limitation. The claims require

   only that (a) a value of torque be “selected” or “determined” as part of the system’s

   configuration; and (b) that direct injection of fuel be “introduced” when that

   “selected” value is reached. The specification demonstrates this understanding—

   describing how direct injection may “be initiated when the engine torque is above a


                                             81
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 94 of 108 PageID #: 2127




   selected value.” Ex. 1 at 2:1-3; Ex. 3 (’965 Patent) at 1:55-59. In contrast, Ford’s

   construction would strip from the term its need for a deliberate selection and

   improperly read a “both fueling systems” limitation into Claim 4, which states only

   that “fuel from the first fueling system is introduced when the engine torque is above

   a selected value.”

                4.      Defendant’s Sur-Reply Position
         Ford stands on its arguments in its Answering Brief.

        E. “end gas” [’760: Claim 18, 20]

     Plaintiffs’ Construction:             Ford’s Construction:
     Plain and ordinary meaning.           “un-combusted      air/fuel mixture
                                           remaining after 75% (by mass) of the
     Alternatively: “un-combusted air/fuel fuel has combusted”
     mixture remaining after a flame-front
     reaction”

                1.      Plaintiffs’ Opening Position
         “End gas” is a common term in the field of internal combustion engines. It is

   defined in the seminal THE INTERNAL-COMBUSTION ENGINE textbook as “that part of

   the charge which has not yet been consumed in the normal flame-front reaction.”

   Ex. 22 at 112. Ford has used a similar definition in its own patents—explaining that

   “end gas” is the “unburned mixture when auto ignition occurs.” Ex. 12 (Ford U.S.

   Patent No. 7,370,634) at 1:63-64.

         Rather than acknowledge this term’s plain meaning, Ford plucks an excerpt

   from the specification and uses it out of context to suggest that the inventors re-

                                            82
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 95 of 108 PageID #: 2128




   defined “end gas” to include a specific percentage-based threshold. But the

   specification demonstrates that this passage simply identifies a sample value that the

   inventors used in their “CHEMKIN” modeling analysis:

                The compression on the fuel/air mixture end-gas was
            modeled using the artifact of an engine compression ratio of 21 to
            represent the conditions of the end gas in an engine with an actual
            compression ratio of 10. The end gas is defined as the un-
            combusted air/fuel mixture remaining after 75% (by mass) of the
            fuel has combusted.

   Ex. 1 at 4:9-5:6; Ex. 3 (’965 Patent) at 3:59-4:5.

         Because the inventors did not act as their own lexicographers, Ford’s attempt

   to redefine the term should be rejected. If the Court nevertheless requires a

   construction, Plaintiffs propose that “end gas” be construed to mean “un-combusted

   air/fuel mixture remaining after a flame-front reaction”—a construction that marries

   the unobjectionable portions of Ford’s construction with the plain and ordinary

   meaning of “end gas” stated in THE INTERNAL-COMBUSTION ENGINE textbook.

                2.     Defendant’s Answering Position

         EBS’s argument for its proposed construction of “end gas” amounts to an

   assertion that a definition from a decades-old secondary reference should somehow

   take precedence over an explicit definition in the specification—in which “the end

   gas is defined as the uncombusted air/fuel mixture remaining after 75% (by mass)

   of the fuel has combusted.” EBS’s argument is without merit. See TriStrata, Inc. v.

   Microsoft Corp., 594 F. App’x 653, 655 (Fed. Cir. 2014) (“Examining the written

                                             83
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 96 of 108 PageID #: 2129




   description before relying on extrinsic evidence, such as dictionaries, mitigates the

   risk of ‘transforming the meaning of the claim term to the artisan into the meaning

   of the term in the abstract, out of its particular context.’”) (quoting Vitronics Corp.

   v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Trs. of Columbia Univ.

   v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016) (“Indeed, our en banc

   Phillips opinion rejected this very approach . . . ‘in which the specification should

   be consulted only after a determination is made, . . . , as to the ordinary meaning or

   meanings of the claim term in dispute.’”).

         Like the term “hot gas,” “end gas” is a term of degree that lacks a precise

   boundary in the language of the claims themselves. Adopting EBS’s proposed

   construction would leave the jury unaided in determining which portion of the

   air/fuel mixture comprises the “end gas” region. This is improper because “end gas”

   is explicitly defined in the specification as “the uncombusted air/fuel mixture

   remaining after 75% (by mass) of the fuel has combusted.” This express definition

   from the specification should be adopted as the construction for this term. See

   Phillips, 415 F.3d at 1321.

         EBS’s alternative construction is wrong. Instead of looking to the intrinsic

   record, as it should, EBS bases its alternative construction on a textbook dated more

   than forty years before the earliest priority date of the Asserted Patents. There is no

   reason to rely on this arbitrary reference where an explicit definition is provided in


                                             84
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 97 of 108 PageID #: 2130




   the specification. See, e.g., ADE Corp. v. KLA-Tencor Corp., 252 F. Supp. 2d 40, 58

   (D. Del. 2003) (warning against reliance on external reference definitions for danger

   of adopting “an inappropriate construction, one that is inconsistent with . . . the

   intrinsic record of the patent in suit”); Sextant Avionique, S.A. v. Analog Devices,

   Inc., 172 F.3d 817, 825 (Fed. Cir. 1999) (“The extrinsic evidence proffered by

   Sextant cannot alter the construction indicated by the intrinsic evidence, thereby

   injecting an ambiguity where none exists.”). Moreover, EBS does not even propose

   adopting the definition provided in the textbook it cites, but instead carefully edited

   the textbook’s definition by omitting the word “normal”—without explanation and

   with uncertain consequences. Indeed, the specification is silent as to a “flame-front

   reaction.” Finally, the Ford patent cited by EBS presents yet another definition that

   depends on the presence of autoignition rather than a flame-front reaction. EBS has

   presented no compelling reason to depart from the language of the specification,

   where “end gas is defined as the uncombusted air/fuel mixture remaining after 75%

   (by mass) of the fuel has combusted.” Profectus Tech. LLC v. Huawei Techs. Co.,

   823 F.3d 1375, 1380 (Fed. Cir. 2016) (Extrinsic evidence may not be used “to

   contradict claim meaning that is unambiguous in light of the intrinsic evidence.”)

   (quoting Phillips, 415 F.3d at 1317).




                                             85
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 98 of 108 PageID #: 2131




                3.     Plaintiffs’ Reply Position

         Ford makes no attempt to dispute that its construction limits the term to the

   end-gas parameter the inventors used as an input into their computer model. For this

   simple reason, the inventors did not define the term “end gas”; they simply defined

   the numerical assumption they used to build their computer model.

         Notably, Plaintiffs add the words “has begun” to their alternate construction

   to clarify that “end gas” refers to “that part of the charge which has not yet been

   consumed in the normal flame-front reaction.” Ex. 22 at 112. In other words, in each

   engine cycle, there is an ever-decreasing amount of end gas during the flame-front

   process.

                4.     Defendant’s Sur-Reply Position

         Ford stands on its arguments in its Answering Brief.

        F. “spark ignition engine” [’965: Claim 1, 14, 17, 19; ’580: Claims 1, 13,
           23; ’760: Claims 1, 13, 21, 29]

     Plaintiffs’ Construction:                  Ford’s Construction:
     This portion of each preamble is limiting. This term is not limiting.

                1.     Plaintiffs’ Opening Position
         “A preamble is generally construed to be limiting if it ‘recites essential

   structure ... or if it is necessary to give life, meaning, and vitality to the claim.’”

   Proveris Sci. Corp. v. Innovasystems, Inc., 739 F.3d 1367, 1372 (Fed. Cir. 2014).

   And as this Court has held, where a preamble provides an antecedent basis for a


                                             86
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 99 of 108 PageID #: 2132




   claim limitation, it satisfies this standard. Genentech, Inc. v. Amgen Inc., 2019 WL

   2502932, at *10 (D. Del. June 17, 2019) (Connolly, J.) (“The term ‘subject’ in the

   preamble to claim 2 provides antecedent basis for ‘said subject’ in the body of the

   claim and, therefore, the preamble is limiting to that extent.”). Here, the “spark

   ignition engine” portion of each preamble at issue does precisely that.

         First, the reference to “[a] spark ignition engine” in the preamble of each

   independent ’580 and ’760 Patent claim provides an antecedent basis for “the spark

   ignition engine” recited in the body of each claim. For example, Claim 1 of the ’580

   Patent recites:

             1. A fuel management system for a spark ignition engine,
             comprising:
                a first fueling system that uses direct injection;
                a second fueling system that uses port fuel injection; and
                a three-way catalyst configured to reduce emissions from the
             spark ignition engine, ….

   Ex. 4 at 16:62-67. Similarly, the body of Claims 1, 13, and 23 of the ’580 Patent and

   Claims 1, 13, 21, and 29 of the ’760 Patent all refer to “the spark ignition engine”—

   a clear reference back to the “a spark ignition engine” recited in their respective

   preambles. Ex. 4 at 16:62-67, 18:11-16, 19:26-29; Ex. 5 at 17:2-7, 18:37-42, 19:44-

   47, 20:49-52. Accordingly, each preamble is limiting.

         The ’965 Patent is similar. Claim 7 recites “[t]he fuel management system of

   claim 1 where the spark ignition engine employs turbocharging,” and the only prior

   reference to a “spark ignition engine” is in the Claim 1 preamble. Ex. 3 at 17:36-37.
                                            87
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 100 of 108 PageID #: 2133




   Likewise, the body of Claims 1, 14, 17, and 19 of the ’965 Patent each recites a “the

   fuel management system” limitation, and the only prior reference to a “fuel

   management system” is in each claim’s preamble, which recites “[a] fuel

   management system for spark ignition engine.” Id. at 16:64-18:67.

         For example, Claims 1 and 19 both recite “[a] fuel management system for

   spark ignition engine where the fuel management system controls fueling from a

   first fueling system that directly injects fuel into at least one cylinder as a liquid and

   increases knock suppression by evaporative cooling and from a second fueling

   system that injects fuel into a region outside of the cylinder ….” Id. at 16:1-17:2,

   18:48-53. Claims 14 similarly recites “[a] fuel management system for spark ignition

   engine where during at least part of the driving time the fuel management system

   controls fueling from a first fueling system … and from a second fueling system ….”

   Id. at 17:58-64. Claim 17 does the same. Id. at 18:24-26.

         For the reasons explained, the reference to a “spark ignition engine” in the

   preamble of each independent claim of the Bromberg Patents is limiting.

                2.     Defendant’s Answering Position

         The Asserted Claims recite a fuel management system “for a spark ignition

   engine,” but do not positively recite a spark ignition engine as an affirmative claim

   limitation. Accordingly, “spark ignition engine” is an intended use, and is not

   limiting.


                                              88
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 101 of 108 PageID #: 2134




         “Generally, the preamble does not limit the claims.” Georgetown Rail Equip.

   Co. v. Holland L.P, 867 F.3d 1229, 1236 (Fed. Cir. 2017) (citing Allen Eng’g Corp.

   v. Bartell Indus., Inc., 299 F.3d 1336, 1346 (Fed. Cir. 2002)). A claim preamble is

   not limiting “where a patentee defines a structurally complete invention in the claim

   body and uses the preamble only to state a purpose or intended use for the invention.”

   Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir.

   2002). In this case, the Asserted Claims define a structurally complete invention—a

   fuel management system—including first and second fueling systems that inject

   fuel, and a three-way catalyst configured to reduce emissions. The claims are not

   directed to and do not recite a spark ignition engine as a structural limitation.

         EBS argues that the recitation of a “spark ignition engine” in the preamble

   should be construed as a positive limitation because certain claims of the Asserted

   Patents refer back to “the spark ignition engine” in the body of the claims. As noted

   by EBS, certain claims positively recite “a three-way catalyst configured to reduce

   emissions from the spark ignition engine.”

         Recitations of a “spark ignition engine” in the body of the Asserted Claims

   are not positive limitations, and therefore do not transform the claimed “fuel

   management system for a spark ignition engine” to “a fuel management system and

   a spark ignition engine.” The Federal Circuit has held that a preamble is limiting

   where its terms provide antecedent basis for and are necessary to understand positive


                                             89
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 102 of 108 PageID #: 2135




   limitations in the body of the claims. See TQ Delta, LLC v. 2wire, Inc., 2018 WL

   4062617, at *4 (D. Del. Aug. 24, 2018) (citing Pacing Techs., LLC v. Garmin Int’l,

   Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015)). It is clear that subsequent recitations of

   “spark ignition engines” are further clarifications on the configuration of the claimed

   fuel management system, and do not positively recite the presence of a spark ignition

   engine.

         The Court has been clear that in such instances, the preamble is non-limiting

   even though the language of the preamble is recited in the body of the claim. For

   instance, the Court found that the recitation of a structure in the preamble “[a] panel

   system to externally envelope a structure” was not limiting, even though the claim

   later recited “wherein the assembled panel system forms a sealed wall or roof of the

   structure.” Huber Engineered Woods LLC v. Louisiana-Pacific Corp., 2020 WL

   5132922 (D. Del. Aug. 31, 2020) (emphasis added). The Court noted that the claims

   do not necessarily “derive antecedent basis from the preamble” just because a term

   from the preamble is later referred to in the claims. As in this case, the claim term in

   Huber was simply providing the context “with respect to which the claims are being

   performed.”

         The Court has reached the same conclusion in similar cases. In Zimmer

   Surgical, Inc. v. Stryker Corp. the Court held that the preamble “[a] system for

   handling waste fluid from a patient” was non-limiting, despite providing antecedent


                                             90
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 103 of 108 PageID #: 2136




   basis for “the patent” in the body of the claim. 2018 WL 3038515, at *5 (D. Del.

   June 19, 2018) (reasoning that “the mere fact that a . . . term in the preamble is part

   of the claim does not mean that the preamble’s statement of purpose or other

   description is also part of the claim.”). Similarly, in Microchip Tech. Inc. v. Aptiv

   Servs. US, LLC, the preamble reciting “a USB multi-host device” was found to be

   non-limiting, despite providing antecedent basis for a later recitation of “the USB

   device.” 2019 WL 2502417, at *7–8 (D. Del. June 17, 2019). The Court noted that

   the subsequent recitations of the preamble “offer[ed] no distinct definition of any of

   the claimed invention’s limitations, [and] rather merely state[d] the purpose or

   intended use of the invention.” Id. at *8.

         EBS cites primarily to this Court’s decision in Genentech, Inc. v. Amgen Inc.,

   where the preamble’s recitation of “a method for inhibiting VEGF-induced

   angiogenesis in a subject” was found to be not limiting. 2019 WL 2502932, at *10

   (D. Del. June 17, 2019). In that case, the Court determined that the claims at issue

   recited “a structurally complete invention,” and further that “the preamble merely

   recite[d] the purpose of the invention.” Id. Although the Court also recognized that

   the preamble provided antecedent basis for the term “said subject” in the body of the

   claim, the Court adopted the proposed construction that the preamble was not

   limiting. Id. (“The phrase ‘a method for inhibiting VEGF-induced angiogenesis in a




                                                91
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 104 of 108 PageID #: 2137




   subject’ in the preamble of claim 2 of the ’269 patent is given its plain and ordinary

   meaning and is not limiting.”).

         Accordingly, the Court should adopt Ford’s proposed construction, whereby

   the intended use of the claimed fuel management system “for a spark ignition

   engine” that is not itself recited as a structural limitation of the claims is found to be

   non-limiting.

                3.     Plaintiffs’ Reply Position

         Ford’s argument that the “spark ignition engine” disclosed in each preamble

   simply states an intended use is wrong for at least two reasons.

         First, various claim limitations refer to “the spark ignition engine”—a clear

   reference back to the “spark ignition engine” recited in each preamble. And the

   claims demonstrate that this engine is a structural limitation. For example, every

   claim of the ’760 and ’580 Patents requires a “three-way catalyst configured to

   reduce emissions from the spark ignition engine” or a “spark ignition engine …

   configured” to operate in a certain way. If the recited engine is not a structural

   limitation, these claim elements would have no meaning.

         Similarly, Claims 1, 14, 17, and 19 of the ’965 Patent each recite a “the fuel

   management system” limitation in their body—referencing the “[a] fuel

   management system for spark ignition engine” in each preamble. As Ford’s own

   case law demonstrates, the preamble reference provides a “distinct definition” that


                                              92
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 105 of 108 PageID #: 2138




   explains “the claimed invention’s limitations.” Microchip, 2019 WL 2502417, at

   *7–8. It thus is limiting because it is “‘necessary to understand’ the later reference

   … in the claim body.” Zimmer, 2018 WL 3038515, at *5; TQ Delta, 2018 WL

   4062617, at *4 (same).

         Second, the claimed “spark ignition engine” also is “necessary to give life,

   meaning, and vitality to the claim.” Symantec Corp. v. Computer Assocs. Int’l, Inc.,

   522 F.3d 1279, 1288 (Fed. Cir. 2008) (quotation omitted). An important aspect of

   the invention is using direct injection to prevent knock in spark ignition engines,

   which occurs when unburned “end gas” detonates because, e.g., the in-cylinder

   temperature is too high. Ex. 34 (Pulkrabek) at 142. In contrast, direct injection does

   not confer such benefits when used in compression-ignition engines. Ex. 35 (Shaver

   Decl.) ¶4. In addition, Claims 13-22 and 29-30 of the ’580 Patent and Claims 13-20

   and 29-33 of the ’760 Patent recite that “the fuel management system is further

   configured to use spark retard”—another concept specific to spark-ignition

   engines. Id.

         For these reasons, the “spark ignition engine” in each preamble is limiting.

                  4.   Defendant’s Sur-Reply Position

         EBS is wrong: the asserted claims recite a standalone “fuel management

   system” and not the combination of a fuel management system and an engine.




                                            93
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 106 of 108 PageID #: 2139




         First, the ’965 Patent claims never refer back the “spark ignition engine”

   recited in the preamble. Therefore, the “spark ignition engine” recited in the

   preamble of the ’965 Patent is nothing more than an intended use and is not a

   structural limitation. TomTom, Inc. v. Adolph, 790 F.3d 1315, 1324 (Fed. Cir. 2015).

   EBS’s argument in reply that the ’965 Patent’s preamble is “necessary to understand

   the later reference … in the claim body” is nonsensical because there is no “later

   reference” to a spark ignition engine in the body of the ’965 Patent claims.

         Second, even the claims of the ’580 and ’760 Patents do not refer to the “spark

   ignition engine” as a structural limitation. The claims were purposely drafted to

   recite a “fuel management system for” and a “three-way catalyst configured to” to

   avoid the recitation of the engine as a positive claim limitation. Even the recitation

   in the ’580 and ’760 Patents of “wherein the spark ignition engine is configured to

   operate at a stoichiometric air/fuel ratio” is a feature of the claimed fuel management

   system, and not a structural recitation of an engine. (See Ex. 4, 2:48–51 (“[T]he fuel

   management system disclosed herein [is] for maintaining Stoichiometric conditions

   with metering/control of ethanol, gasoline, and air flows into an engine.”)).




                                             94
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 107 of 108 PageID #: 2140




    Dated: February 17, 2021                 Respectfully submitted,

    FARNAN LLP                               MORRIS, NICHOLS, ARSHT &
                                             TUNNELL LLP
    /s/ Michael J. Farnan
    Brian E. Farnan (Bar No. 4089)           /s/Rodger D. Smith II
    Michael J. Farnan (Bar No. 5165)         Rodger D. Smith II (#3778)
    919 N. Market St., 12th Floor            Michael J. Flynn (#5333)
    Wilmington, DE 19801                     1201 North Market Street
    (302) 777-0300                           P.O. Box 1347
    (302) 777-0301 (Fax)                     Wilmington, DE 19899
    bfarnan@farnanlaw.com                    (302) 658-9200
    mfarnan@farnanlaw.com                    rsmith@mnat.com
                                             mflynn@mnat.com
    Of Counsel:
                                             OF COUNSEL:
    Matthew R. Berry
    Andres C. Healy                          Michael S. Connor
    Steven M. Seigel                         ALSTON & BIRD LLP
    SUSMAN GODFREY L.L.P.                    Bank of America Plaza
    1201 Third Ave, Suite 3800               101 South Tryon Street
    Seattle, Washington 98101                Charlotte, NC 28280
    (206) 516-3880                           (704) 444-1022
    (206) 516-3883
    mberry@susmangodfrey.com                 Natalie C. Clayton
    ahealy@susmangodfrey.com                 Andrew J. Ligotti
    sseigel@susmangodfrey.com                Katie Burkhart
                                             ALSTON & BIRD LLP
    William D. O’Connell                     90 Park Avenue, 15th Floor
    SUSMAN GODFREY LLP                       New York, NY 10016
    1301 Ave. of the Americas,               (212) 210-9573
    32nd Fl.
    New York, New York 10019-6023            Brian Hill
    (212) 336-8330                           ALSTON & BIRD LLP
    (212) 336-8341                           950 F Street NW
    boconnell@susmangodfrey.com              Washington, DC 20004
                                             (202) 239-3733
    Attorneys for Plaintiffs
                                          Attorneys for Defendant


                                        95
Case 1:20-cv-00706-CFC-JLH Document 64 Filed 02/17/21 Page 108 of 108 PageID #: 2141




                          CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation as outlined

   in Paragraph 16 of the Scheduling Order (D.I. 15). The text of this brief, including

   footnotes, was prepared in Times New Roman, 14 point.

                                                /s/ Michael J. Farnan                 .
                                                Michael J. Farnan (Bar No. 5165)
   Dated: February 17, 2021




                                           96
